Exhibit 10.17

EXECUTION COPY

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of April 8, 2010

among

SENECA LANDLORD, LLC

as Borrower,

THE LENDERS REFERRED TO HEREIN,

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent for the Lenders,

WESTLB AG, NEW YORK BRANCH,

as Collateral Agent for the Senior Secured Parties,

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent and Lender under the DIP Credit Agreement referred to
herein,

and

WESTLB AG, NEW YORK BRANCH,

as Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     2   

Section 1.01

   Defined Terms      2   

Section 1.02

   Principles of Interpretation      2   

Section 1.03

   UCC Terms      3   

Section 1.04

   Accounting and Financial Determinations      3   

ARTICLE II COMMITMENTS; OTHER CREDIT AGREEMENTS

     3   

Section 2.01

   Loans      3   

Section 2.02

   Other Credit Agreements      4   

Section 2.03

   Evidence of Indebtedness      4   

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     5   

Section 3.01

   Repayment of Loans      5   

Section 3.02

   Interest Payment Dates      5   

Section 3.03

   Interest Rates      5   

Section 3.04

   Default Interest Rate      7   

Section 3.05

   Interest Rate Determination      7   

Section 3.06

   Computation of Interest and Fees      7   

Section 3.07

   Optional Prepayment      7   

Section 3.08

   Mandatory Prepayment      8   

Section 3.09

   Time and Place of Payments      8   

Section 3.10

   Payments Generally      9   

Section 3.11

   Fees      10   

Section 3.12

   Pro Rata Treatment      10   

Section 3.13

   Sharing of Payments      10   

ARTICLE IV EURODOLLAR RATE AND TAX PROVISIONS

     11   

Section 4.01

   Eurodollar Rate Lending Unlawful      11   

Section 4.02

   Inability to Determine Eurodollar Rates      11   

Section 4.03

   Increased Eurodollar Loan Costs      12   

Section 4.04

   Obligation to Mitigate; Replacement of Lender      12   

Section 4.05

   Funding Losses      13   

Section 4.06

   Increased Capital Costs      14   

Section 4.07

   Taxes      14   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     15   

Section 5.01

   Organization; Power; Compliance with Law and Contractual Obligations      15
  

Section 5.02

   Due Authorization; Non-Contravention      16   

Section 5.03

   Governmental Approvals      16   

Section 5.04

   Investment Company Act      17   

Section 5.05

   Validity      17   

Section 5.06

   Financial Information      17   

Section 5.07

   [Intentionally Omitted]      18   

 

i



--------------------------------------------------------------------------------

Section 5.08

   Project Compliance      18   

Section 5.09

   Litigation      18   

Section 5.10

   Sole Purpose Nature; Business      18   

Section 5.11

   Contracts. As of the date hereof:      18   

Section 5.12

   Collateral      19   

Section 5.13

   Ownership of Properties      20   

Section 5.14

   Taxes      20   

Section 5.15

   ERISA Plans      21   

Section 5.16

   Property Rights, Utilities, Supplies Etc.      21   

Section 5.17

   No Defaults      21   

Section 5.18

   Environmental Warranties      21   

Section 5.19

   Regulations T, U and X      22   

Section 5.20

   Accuracy of Information      22   

Section 5.21

   Indebtedness      23   

Section 5.22

   Separateness      23   

Section 5.23

   Required LLC Provisions      24   

Section 5.24

   Subsidiaries      24   

Section 5.25

   Foreign Assets Control Regulations, Etc.      24   

Section 5.26

   [Intentionally Omitted]      24   

Section 5.27

   Employment Matters      24   

Section 5.28

   Legal Name and Place of Business      24   

Section 5.29

   No Brokers      24   

Section 5.30

   Insurance      24   

Section 5.31

   Patents, Trademarks, Etc.      25   

Section 5.32

   Accounts      26   

ARTICLE VI CONDITIONS PRECEDENT

     26   

Section 6.01

   Conditions to Closing Date      26   

ARTICLE VII COVENANTS

     33   

Section 7.01

   Affirmative Covenants      33   

Section 7.02

   Negative Covenants      41   

Section 7.03

   Reporting Requirements      47   

ARTICLE VIII CERTAIN PROCEEDS

     53   

Section 8.01

   Insurance and Condemnation Proceeds      53   

Section 8.02

   Extraordinary Proceeds      55   

ARTICLE IX DEFAULT AND ENFORCEMENT

     56   

Section 9.01

   Events of Default      56   

Section 9.02

   Action Upon Bankruptcy      61   

Section 9.03

   Action Upon Other Event of Default      61   

Section 9.04

   Application of Proceeds      62   

ARTICLE X THE AGENTS

     63   

Section 10.01

   Appointment and Authority      63   

Section 10.02

   Rights as a Lender      64   

Section 10.03

   Exculpatory Provisions      65   

 

ii



--------------------------------------------------------------------------------

Section 10.04

   Reliance by Agents      66   

Section 10.05

   Delegation of Duties      67   

Section 10.06

   Resignation or Removal of Agent      67   

Section 10.07

   No Amendment to Duties of Agent Without Consent      68   

Section 10.08

   Non-Reliance on Agent and Other Lenders      68   

Section 10.09

   No Lead Arranger or Bookrunner Duties      68   

Section 10.10

   Collateral Agent May File Proofs of Claim      68   

Section 10.11

   Collateral Matters      69   

Section 10.12

   Copies      70   

Section 10.13

   No Liability for Clean-up of Hazardous Materials      70   

ARTICLE XI MISCELLANEOUS PROVISIONS

     70   

Section 11.01

   Amendments, Etc.      70   

Section 11.02

   Applicable Law; Jurisdiction; Etc.      72   

Section 11.03

   Assignments.      74   

Section 11.04

   Benefits of Agreement      77   

Section 11.05

   Consultants      77   

Section 11.06

   Costs and Expenses      78   

Section 11.07

   Counterparts; Effectiveness      78   

Section 11.08

   Indemnification by the Borrower      78   

Section 11.09

   Interest Rate Limitation      80   

Section 11.10

   No Waiver; Cumulative Remedies      80   

Section 11.11

   Notices and Other Communications      80   

Section 11.12

   Patriot Act Notice      83   

Section 11.13

   Payments Set Aside      83   

Section 11.14

   Right of Setoff      83   

Section 11.15

   Severability      84   

Section 11.16

   Survival      84   

Section 11.17

   Treatment of Certain Information; Confidentiality      84   

Section 11.18

   Waiver of Consequential Damages, Etc.      85   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.01

   Commitments

Schedule 3.01

   Amortization Schedule

Schedule 5.03

   Necessary Project Approvals

Part A

   First Funding Project Approvals

Part B

   Deferred Approvals

Schedule 5.08

   Project Compliance

Schedule 5.09

   Litigation

Schedule 5.11

   Project Contracts

Part A

   Necessary Project Contracts

Part B

   Deferred Contracts

Schedule 5.12(c)

   UCC Filing Offices

Schedule 5.13

   Site Description

Schedule 5.22

   Separateness

Schedule 5.31

   Patents, Trademarks, Etc.

Schedule 5.32

   Local Accounts

Schedule 6.01(q)

   Capital Improvement Budget

Schedule 7.01(h)

   Insurance

Schedule 7.02(h)

   Transactions with Affiliates

Schedule 11.11(a)

   Notice Information

EXHIBITS

 

Exhibit A

   Defined Terms

Exhibit B

   Form of Note

Exhibit C

   Performance Test Plan

Exhibit H

   Lender Statement – Section 881(c)(3)(A) of the Code

Exhibit I

   Form of Insurance Consultant’s Certificate

Exhibit J-1

   Form of Independent Engineer’s Closing Certificate

Exhibit L

   Form of Operating Statement

Exhibit M -1

   Form of Blocked Account Agreement

Exhibit M-2

   Form of Lessee Blocked Account Agreement

Exhibit O

   Form of Interest Period Notice

Exhibit P-2

   Form of Independent Engineer’s [First] [Second] Train Completion Date
Certificate

Exhibit P-1

   Form of Borrower’s [First] [Second] Train Completion Date Certificate

Exhibit Q

   Form of Lender Assignment Agreement

Exhibit R-1

   Form of Borrower Final Completion Certificate

Exhibit R-2

   Form of Independent Engineer Final Completion Certificate

Exhibit S

   Form of Insurance and Condemnation Proceeds Request Certificate

Exhibit BB

   Form of Capital Improvement Status Report

 

iv



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 8, 2010, is by and among SENECA LANDLORD, LLC, an Iowa limited liability
company (the “Borrower”), each of the Lenders from time to time party hereto,
WESTLB AG, NEW YORK BRANCH, as administrative agent for the Lenders, WESTLB AG,
NEW YORK BRANCH, as collateral agent for the Senior Secured Parties, WESTLB AG,
NEW YORK BRANCH, as administrative agent under the DIP Credit Agreement referred
to herein (the “DIP Agent”), WESTLB AG, NEW YORK BRANCH, as sole lender under
the DIP Credit Agreement referred to herein (the “DIP Lender”), and WESTLB AG,
NEW YORK BRANCH, as lead arranger and sole bookrunner.

RECITALS

WHEREAS, WestLB AG, New York Branch provided financing to Nova Biofuels Seneca,
LLC (the “Original Borrower”) pursuant to the Credit Agreement, dated as of
December 26, 2007, among the Original Borrower, each of the lenders referred to
therein, WestLB AG, New York Branch as administrative agent and collateral agent
and Sterling Bank as accounts bank (as amended, modified or supplemented through
the date hereof, the “Original Credit Agreement”);

WHEREAS, on March 30, 2009, the Original Borrower and certain of its Affiliates
(collectively, the “Debtors”) commenced cases jointly administered under Case
No. 09 11081 (collectively, the “Chapter 11 Cases”) by filing voluntary
petitions for reorganization under the Bankruptcy Code with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, in connection with the Chapter 11 Cases, the DIP Lender provided
financing to the Debtors pursuant to the Debtor-In-Possession Credit Agreement,
dated as of July 15, 2009, among the Debtors, each of the lenders referred to
therein, the DIP Agent, WestLB AG, New York Branch as collateral agent and
Sterling Bank as accounts bank (as amended, modified or supplemented through the
date hereof, the “DIP Credit Agreement”);

WHEREAS, pursuant to the Asset Purchase Agreement, dated as of September 23,
2009 (as amended, modified or supplemented through the date hereof) among Nova
Biofuels Seneca, LLC and Nova Biosource Technology, LLC (the “Sellers”) and REG
Seneca, LLC (the “Purchaser”) (the “Asset Purchase Agreement”), the Purchaser
has agreed to purchase certain assets of the Sellers including the Project;

WHEREAS, pursuant to the Membership Interest Purchase Agreement, dated as of
April 8, 2010, Lessee Pledgor sold, transferred and conveyed all of the Equity
Interests in the Purchaser and Purchaser has been renamed Seneca Landlord, LLC;

WHEREAS, pursuant to the Assignment and Assumption Agreement, (i) the Original
Borrower has assigned certain of its rights and obligations under the Original
Credit Agreement to the Borrower and the Borrower has assumed such rights and
obligations and (ii) each Debtor has assigned all of its rights and obligations
under the DIP Credit Agreement to the Borrower and the Borrower has assumed such
rights and obligations;

 

Credit Agreement



--------------------------------------------------------------------------------

WHEREAS, in connection with such assumptions, the Borrower desires to enter into
the Lease with the Lessee and the Lenders are unwilling to permit the Borrower
to enter into the Lease unless (i) the Lessee makes the representations and
warranties, agrees to perform the covenants and agrees to the deposit
arrangements set forth in the Lease and the Accounts Agreement and (ii) the
Lessee secures its obligations under the Lease by granting security interests in
favor of the Borrower, as lessor, in all assets of the Lessee pursuant to the
Lessee Security Agreement, the deposit account arrangements set forth in the
Accounts Agreement and by Lessee Pledgor granting a security interest in all the
Equity Interests in the Lessee pursuant to the Lessee Pledge Agreement which
security interests shall be further assigned by the Borrower to the Collateral
Agent;

WHEREAS, the Borrower has requested that the parties to the Original Credit
Agreement amend and restate the Original Credit Agreement with respect to the
obligations set forth therein assigned and assumed pursuant to the Assignment
and Assumption Agreement, and each such party is willing to amend and restate
the Original Credit Agreement upon the terms and subject to the conditions set
forth herein; and

WHEREAS, the Borrower has requested that the DIP Agent and the DIP Lender
consent to the termination of the DIP Credit Agreement, and each such party is
willing to grant such consent upon the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, the parties hereto agree that the Original Credit Agreement,
with respect to the obligations set forth therein assigned and assumed pursuant
to the Assignment and Assumption Agreement, is hereby amended and restated to
read in its entirety as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. Capitalized terms used in this Agreement, including
its preamble and recitals, shall, except as otherwise defined, have the meanings
provided in Exhibit A.

Section 1.02 Principles of Interpretation. (a) Unless otherwise defined, terms
for which meanings are provided in this Agreement shall have the same meanings
when used in each other Financing Document and each other notice or other
communication delivered from time to time in connection with any Financing
Document.

(b) Any reference in this Agreement to any Transaction Document shall mean such
Transaction Document and all schedules, exhibits and attachments thereto.

(c) All agreements, contracts or documents defined or referred to herein shall
mean such agreements, contracts or documents as the same may from time to time
be supplemented, amended or replaced or the terms thereof waived or modified to
the extent permitted by, and in accordance with, the terms thereof and this
Agreement, and

 

Credit Agreement

2



--------------------------------------------------------------------------------

shall disregard any supplement, amendment, replacement, waiver or modification
made in violation of this Agreement.

(d) Any reference in any Financing Document relating to a Default or an Event of
Default that has occurred and is continuing (or words of similar effect) shall
be understood to mean that such Default or Event of Default, as the case may be,
has not been cured or remedied to the satisfaction of, or has not been waived
by, the Required Lenders.

(e) Defined terms in this Agreement shall include in the singular number the
plural and in the plural number the singular.

(f) The words “herein,” “hereof” and “hereunder” and words of similar import
when used in this Agreement shall, unless otherwise expressly specified, refer
to this Agreement as a whole and not to any particular provision of this
Agreement and all references to Articles, Sections, Exhibits and Schedules shall
be references to Articles, Sections, Exhibits and Schedules of this Agreement,
unless otherwise specified.

(g) The words “include,” “includes” and “including” are not limiting.

(h) Any reference to any Person shall include its permitted successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any Person succeeding to its functions and capacities.

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP.

ARTICLE II

COMMITMENTS; OTHER CREDIT AGREEMENTS

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Loans. (a) After giving effect to the consummation of the
transactions contemplated by the Assignment and Assumption Agreement, each
Lender, severally and not jointly, on the terms and conditions of this
Agreement, has as of the Closing Date made loans (each such loan, a “Loan”) to
the Borrower, in an aggregate principal amount not in excess of

 

Credit Agreement

3



--------------------------------------------------------------------------------

such Lender’s Commitment and the aggregate principal amount of the Loans does
not exceed the Aggregate Loan Commitment. As of the Closing Date, each Loan is a
Base Rate Loan.

(b) Loans repaid or prepaid may not be reborrowed.

Section 2.02 Other Credit Agreements.

(a) The Borrower, the DIP Agent and the DIP Lender hereby agree that the DIP
Credit Agreement is terminated as of the Closing Date.

(b) The terms and conditions of the Original Credit Agreement are amended as set
forth in, and restated and superseded by, this Agreement, in each case with
respect to the obligations set forth in the Original Credit Agreement assigned
and assumed pursuant to the Assignment and Assumption Agreement. Nothing in this
Agreement shall be deemed to work a novation of any obligation under the
Original Credit Agreement not assigned and assumed pursuant to the Assignment
and Assumption Agreement (the “Unassumed Obligations”), but in no event shall
the Borrower have any liability to the Senior Secured Parties or any other party
with respect to such Unassumed Obligations. The Original Credit Agreement
remains in full force and effect with respect to each such Unassumed Obligation,
but in no event shall the Borrower have any liability to the Senior Secured
Parties or any other party with respect to such Unassumed Obligations.
Notwithstanding any provision of this Agreement or any other document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of obligations hereunder shall be in substitution
for, but not in payment of, the obligations owing to the Senior Secured Parties
under the Original Credit Agreement assigned and assumed pursuant to the
Assignment and Assumption Agreement.

Section 2.03 Evidence of Indebtedness. (a) Each Loan made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business, including the
Register for the recordation of the Loans maintained by the Administrative Agent
in accordance with the provisions of Section 11.03(c) (Assignments). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive evidence, absent manifest error, of the amount of the Loans made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control, absent manifest error.

(b) The Borrower agrees that in addition to the Register and any other accounts
and records maintained pursuant to Section 2.03(a), the Loans made by each
Lender may, if requested by the Lenders, be evidenced by a Note or Notes duly
executed on behalf of the Borrower. The Notes shall be dated as of the Closing
Date (or, if later, the date of any request therefor by a Lender). Each such
Note shall be payable to the order of such Lender in a principal amount equal to
such Lender’s

 

Credit Agreement

4



--------------------------------------------------------------------------------

Commitment. Each Lender may attach schedules to its Note and endorse thereon the
date, amount and maturity of its Loan and payments with respect thereto.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.01 Repayment of Loans. (a) The Borrower unconditionally and
irrevocably promises to pay to the Administrative Agent for the ratable account
of each Lender the aggregate outstanding principal amount of the Loans, on the
Initial Quarterly Payment Date and on each Quarterly Payment Date thereafter, in
accordance with Schedule 3.01 (which amount shall be reduced as a result of any
prepayments of the Loans made in accordance with Section 3.07 (Optional
Prepayment) or Section 3.08 (Mandatory Prepayment) in accordance with the terms
set forth therein).

(b) Notwithstanding anything to the contrary set forth in Section 3.01(a), the
final principal repayment installment on the Final Maturity Date shall in any
event be in an amount equal to the aggregate principal amount of all Loans
outstanding on such date.

Section 3.02 Interest Payment Dates. (a) Interest accrued on each Loan shall be
payable, without duplication:

 

  (i) on the Final Maturity Date;

 

  (ii) on each Interest Payment Date for such Loan; and

 

  (iii) with respect to any Loan, on any date when such Loan is prepaid
hereunder.

(b) Interest accrued on the Loans or other monetary Obligations after the date
such amount is due and payable (whether on the Final Maturity Date, any
Quarterly Payment Date, any Interest Payment Date, upon acceleration or
otherwise) shall be payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof, before and after judgment, regardless of whether an Insolvency or
Liquidation Proceeding exists in respect of the Borrower and, to the fullest
extent permitted by law, the Lenders shall be entitled to receive post petition
interest during the pendency of an Insolvency or Liquidation Proceeding.

Section 3.03 Interest Rates. (a) Pursuant to each properly delivered Interest
Period Notice, (i) each Eurodollar Loan shall accrue interest at a rate per
annum during each Interest Period applicable thereto equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin and
(ii) each Base Rate Loan shall accrue interest at a rate per annum during

 

Credit Agreement

5



--------------------------------------------------------------------------------

each Monthly Period equal to the sum of the Base Rate for such Monthly Period
plus the Applicable Margin.

(b) On or before 2:00 p.m., New York City time, at least five (5) Business Days
prior to the end of each Interest Period for each Eurodollar Loan, and at least
three (3) Business Days prior to the end of any Monthly Period for any Base Rate
Loans, the Borrower shall deliver to the Administrative Agent an Interest Period
Notice setting forth the Borrower’s election (i) to continue any such Eurodollar
Loan as (or convert any such Base Rate Loan to) a Eurodollar Loan and setting
forth the Borrower’s election with respect to the duration of the next Interest
Period applicable to such continued or converted Eurodollar Loan, which Interest
Period shall be one (1), two (2) or three (3) months in length or (ii) to
convert any such Eurodollar Loan to a Base Rate Loan at the end of the
then-current Interest Period; provided, that if an Event of Default has occurred
and is continuing, all Eurodollar Loans shall automatically convert into Base
Rate Loans at the end of the then-current Interest Periods. Upon the waiver or
cure of such Event of Default, the Borrower shall have the option to continue
such Loans as Base Rate Loans and/or to convert such Loans to Eurodollar Loans
(by delivery of an Interest Period Notice), subject to the notice periods set
forth above. Notwithstanding anything to the contrary, any portion of the Loans
maturing in less than one month may not be continued as, or converted to,
Eurodollar Loans and will automatically convert to Base Rate Loans at the end of
the then-current Interest Period.

(c) If the Borrower fails to deliver an Interest Period Notice in accordance
with Section 3.03(b), (i) with respect to any Eurodollar Loan, provided there is
no Default or Event of Default has occurred that is continuing, such Eurodollar
Loan shall automatically continue as a Eurodollar Loan with an Interest Period
of one (1) month or (ii) with respect to any Base Rate Loan, such Base Rate Loan
shall automatically continue as a Base Rate Loan.

(d) All Eurodollar Loans shall bear interest from and including the first day of
the applicable Interest Period to (and excluding) the last day of such Interest
Period at the interest rate determined, as applicable, to such Eurodollar Loan.

(e) Notwithstanding anything to the contrary, the Borrower shall have one
(1) Eurodollar Loan outstanding at any one time. For purposes of the foregoing,
(i) Eurodollar Loans having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Eurodollar Loans
and (ii) all Eurodollar Loans having the same Interest Period and commencing on
the same date shall be considered to be a single Eurodollar Loan.

(f) All Base Rate Loans shall bear interest from and including the first day of
each Monthly Period (or the day on which Eurodollar Loans are converted to Base
Rate Loans as required under Section 3.03(b) or under ARTICLE IV (Eurodollar
Rate and Tax Provisions)) to (and including) the next succeeding Monthly Payment
Date at the interest rate determined, as applicable, to such Base Rate Loan.

 

Credit Agreement

6



--------------------------------------------------------------------------------

Section 3.04 Default Interest Rate. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest (after as
well as before judgment) on the Obligations at a rate per annum equal to the
rate then applicable to Base Rate Loans plus two percent (2%) per annum (the
“Default Rate”).

Section 3.05 Interest Rate Determination. The Administrative Agent shall
determine the interest rate applicable to the Loans in accordance with the terms
of this Agreement, and shall give prompt notice to the Borrower and the Lenders
of such determination, and its determination thereof shall be conclusive, absent
manifest error.

Section 3.06 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by WestLB’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All computations of interest for Eurodollar Loans and for
Base Rate Loans when the Base Rate is determined by the Federal Funds Effective
Rate shall be made on the basis of a 360 day year and actual days elapsed.

(b) Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided, that any Loan or portion thereof that is
repaid on the same day on which it is made shall bear interest for one (1) day.

(c) Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 3.07 Optional Prepayment. (a) The Borrower shall have the right at any
time, and from time to time, to prepay the Loans, in whole or in part, upon not
fewer than five (5) Business Days’ prior written notice to the Administrative
Agent.

(b) Any partial prepayment of the Loans shall be in a minimum amount of one
hundred thousand Dollars ($100,000) and in integral multiples of fifty thousand
Dollars ($50,000) in excess thereof.

(c) Each notice of prepayment given by the Borrower under this Section 3.07
shall specify the prepayment date and the portion of the principal amount of
Loans to be prepaid. All prepayments under this Section 3.07 shall be made by
the Borrower to the Administrative Agent for the account of the Lenders and
shall be accompanied by accrued interest on the principal amount being prepaid
to but excluding the date of payment and by any additional amounts required to
be paid under Section 4.05 (Funding Losses).

 

Credit Agreement

7



--------------------------------------------------------------------------------

(d) Amounts of principal prepaid under this Section 3.07 shall be applied by the
Administrative Agent to the Loans pro rata among the Lenders based on their
respective outstanding principal amounts of the Loans on the date of such
prepayment and then to the remaining outstanding installments of principal of
the Loans under Section 3.01(a) (Repayment of Loans) in inverse order of
maturity.

(e) Amounts of the Loans prepaid pursuant to this Section 3.07 may not be
reborrowed.

Section 3.08 Mandatory Prepayment. (a) The Borrower shall be required to apply
the amounts set forth below to prepay the Loans:

 

  (i) upon receipt of Insurance Proceeds as required pursuant to Section 8.01
(Insurance and Condemnation Proceeds);

 

  (ii) upon receipt of Condemnation Proceeds, as required pursuant to
Section 8.01 (Insurance and Condemnation Proceeds);

 

  (iii) upon receipt of any Project Document Termination Payments, as required
pursuant to Section 8.02 (Extraordinary Proceeds);

 

  (iv) upon receipt of proceeds of any asset disposal (other than proceeds
received from the sale of Products) that are not used for replacement, as
required pursuant to Section 8.02 (Extraordinary Proceeds); and

 

  (v) as required pursuant to Sections 3.03(a)(ii)(I) and (J) of the Accounts
Agreement.

(b) All prepayments under this Section 3.08 shall be made by the Borrower to the
Administrative Agent for the account of the applicable Lenders and shall be
accompanied by accrued interest on the principal amount being prepaid to but
excluding the date of payment and by any additional amounts required to be paid
under Section 4.05 (Funding Losses).

(c) Amounts of principal prepaid under Section 3.08(a) shall be allocated by the
Administrative Agent to the Loans pro rata among the Lenders based on their
respective outstanding principal amounts of the Loans on the date of such
prepayment and then to the remaining outstanding installments of principal of
the Loans under Section 3.01(a) (Repayment of Loans) in inverse order of
maturity.

(d) Amounts of the Loans prepaid pursuant to this Section 3.08 may not be
reborrowed.

Section 3.09 Time and Place of Payments. (a) The Borrower shall make each
payment (including any payment of principal of or interest on any Loan or any
Fees or other Obligations) hereunder and under any other Financing Document
without setoff, deduction or counterclaim not later than 2:00 p.m., New York
City time on the date when due in Dollars in immediately available funds to the
Administrative Agent at the following account: JPMorgan Chase Bank

 

Credit Agreement

8



--------------------------------------------------------------------------------

(Swift ID: CHASUS33XXX), Account Number: 920-1-060663, for the Account of WestLB
AG NY Branch, ABA #021 000 021, Ref: Seneca Landlord, LLC, Attention: Loan
Administration, or at such other office or account as may from time to time be
specified by the Administrative Agent to the Borrower. Funds received after
12:00 noon New York City time shall be deemed to have been received by the
Administrative Agent on the next succeeding Business Day.

(b) The Administrative Agent shall promptly (but in no event later than
5:00 p.m. New York City time on the date such payment is received or deemed to
be received) remit in immediately available funds to each Senior Secured Party
its share, if any, of any payments received by the Administrative Agent for the
account of such Senior Secured Party.

(c) Whenever any payment (including any payment of principal of or interest on
any Loan or any Fees or other Obligations) hereunder or under any other
Financing Document shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment shall (except as otherwise required by the
proviso to the definition of “Interest Period” with respect to Eurodollar Loans)
be made on the immediately succeeding Business Day, and such increase of time
shall in such case be included in the computation of interest or Fees, if
applicable.

Section 3.10 Payments Generally. (a) Unless the Administrative Agent has
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance with this
Agreement and may, in reliance upon such assumption, distribute to the Lenders
the amount due. If the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A notice by the Administrative Agent to any Lender
with respect to any amount owing under this Section 3.10(a) shall be conclusive,
absent manifest error.

(b) Nothing herein shall be deemed to obligate any Lender to obtain funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain funds for any Loan in any
particular place or manner.

(c) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due under this Agreement or under any Notes
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender (other than, in the event that the Accounts
Bank or any bank holding a Local Account is also a Lender, the Borrower Revenue
Account or Local Account) any amount so due.

 

Credit Agreement

9



--------------------------------------------------------------------------------

Section 3.11 Fees. (a) From and including the date hereof until the Final
Maturity Date, the Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, on or prior to the date that is four
(4) months after the Closing Date and on each anniversary of the Closing Date,
an administrative agency fee equal to fifty thousand Dollars ($50,000).

(b) All Fees shall be paid on the dates due, in immediately available funds.
Once paid, none of the Fees shall be refundable under any circumstances.

Section 3.12 Pro Rata Treatment. Except as required under Section 3.07 (Optional
Prepayment), Section 3.08 (Mandatory Prepayment) or ARTICLE IV (Eurodollar Rate
and Tax Provisions), (i) each payment or prepayment of principal of the Loans
shall be allocated by the Administrative Agent pro rata among the applicable
Lenders in accordance with the respective principal amounts of their outstanding
Loans of the type being repaid and (ii) each payment of interest on the Loans
shall be allocated by the Administrative Agent pro rata among the applicable
Lenders in accordance with the respective interest amounts outstanding on their
outstanding Loans of the type in respect of which interest is being paid.

Section 3.13 Sharing of Payments. (a) If any Lender obtains any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of ARTICLE IV
(Eurodollar Rate and Tax Provisions)) in excess of its pro rata share of
payments then or therewith obtained by all Lenders holding Loans of such type,
such Lender shall purchase from the other Lenders holding Loans of such type
such participations in Loans of such type made by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Lender, the purchase shall be rescinded and each Lender that has sold a
participation to the purchasing Lender shall repay to the purchasing Lender the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Lender’s ratable share (according to the proportion of
(x) the amount of such selling Lender’s required repayment to the purchasing
Lender to (y) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered. The Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 3.13 may, to the
fullest extent permitted by law, exercise all of its rights of payment
(including pursuant to Section 11.14 (Right of Setoff)) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

(b) If under any applicable bankruptcy, insolvency or other similar Law, any
Lender receives a secured claim in lieu of a setoff to which this Section 3.13
applies, such Lender shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 3.13 to share in the benefits of any
recovery on such secured claim.

 

Credit Agreement

10



--------------------------------------------------------------------------------

ARTICLE IV

EURODOLLAR RATE AND TAX PROVISIONS

Section 4.01 Eurodollar Rate Lending Unlawful. (a) If any Lender reasonably
determines (which determination shall, upon notice thereof to the Borrower and
the Administrative Agent, be conclusive and binding on the Borrower absent
manifest error), but only if such Lender has complied with its obligations under
Section 4.04 (Obligation to Mitigate; Replacement of Lender)) that the
introduction of or any change in or in the interpretation of any Law after the
date hereof makes it unlawful, or any central bank or other Governmental
Authority asserts after the date hereof that it is unlawful, for such Lender to
maintain any Loan as a Eurodollar Loan, the obligations of such Lender to
maintain any Loan as a Eurodollar Loan (but not the obligations of such Lender
to maintain any Loan as a Base Rate Loan) shall, upon such determination,
forthwith be suspended until such Lender notifies the Administrative Agent that
the circumstances causing such suspension no longer exist, and all Eurodollar
Loans of such Lender shall automatically convert into Base Rate Loans at the end
of the then-current Interest Periods with respect thereto or sooner, if required
by such Law or assertion. Upon any such conversion the Borrower shall pay any
accrued interest on the amount so converted and, if such conversion occurs on a
day other than the last day of the then-current Interest Period for such
affected Eurodollar Loans, such Lender shall be entitled to make a request for,
and the Borrower shall in such case pay, compensation for breakage costs under
Section 4.05 (Funding Losses).

(b) If such Lender notifies the Borrower that the circumstances giving rise to
the suspension described in Section 4.01(a) no longer apply, the Borrower may
elect (by delivering an Interest Period Notice) to convert the principal amount
of any such Base Rate Loan to a Eurodollar Loan in accordance with this
Agreement.

Section 4.02 Inability to Determine Eurodollar Rates. (a) In the event, and on
each occasion, that the Administrative Agent shall have determined in good faith
that for any Eurodollar Loan (i) Dollar deposits in the amount of such Loan and
with an Interest Period similar to such Interest Period are not generally
available in the London interbank market, or (ii) the rate at which such Dollar
deposits are being offered will not adequately and fairly reflect the cost to
any Lender of making, maintaining or funding the principal amount of such Loan
during such Interest Period, or (iii) adequate and reasonable means do not exist
for ascertaining LIBOR, the Administrative Agent shall promptly notify the
Borrower and the Lenders of such determination, whereupon each such Eurodollar
Loan will automatically, on the last day of the then existing Interest Period
for such Eurodollar Loan, convert into a Base Rate Loan. Each determination by
the Administrative Agent hereunder shall be conclusive, absent manifest error.

(b) Upon the Administrative Agent’s determination that the condition that was
the subject of a notice under Section 4.02(a) has ceased, the Administrative
Agent shall promptly notify the Borrower and the Lenders of such determination,
whereupon the Borrower may elect (by delivering an Interest Period Notice) to
convert any such Base Rate Loan to a Eurodollar Loan on the last day of the
then-current Monthly Period in accordance with this Agreement.

 

Credit Agreement

11



--------------------------------------------------------------------------------

Section 4.03 Increased Eurodollar Loan Costs. If, after the date hereof, the
adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Eurodollar Office) with any request or directive (whether or not having
the force of law) of any Governmental Authority increases the cost (other than
with respect to Taxes, which are addressed in Section 4.07 (Taxes)) to such
Lender of, or results in any reduction in the amount of any sum receivable by
such Lender (whether of principal, interest or any other amount) in respect of,
maintaining (or of its obligation to maintain) the Loans as Eurodollar Loans,
then the Borrower agrees to pay to the Administrative Agent for the account of
such Lender the amount of any such increase or reduction. Such Lender shall
promptly notify the Administrative Agent and the Borrower in writing of the
occurrence of any such event, such notice to state, with accompanying support,
the additional amount required to compensate fully such Lender for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrower directly to such Lender within five (5) Business Days of delivery
of such notice, and such notice and determination shall be binding on the
Borrower, absent manifest error. Notwithstanding anything to the contrary in
this Section 4.03, the Borrower shall not be required to pay a Lender pursuant
to this Section 4.03 for any such increase or reduction incurred more than
365 days prior to the date that such Lender notifies the Borrower, or notifies
the Borrower of its intention to demand compensation, in accordance with this
Section 4.03; provided that, if the circumstance giving rise to such increase or
reduction is retroactive, then such 365 day period shall be extended to include
the period of retroactive effect.

Section 4.04 Obligation to Mitigate; Replacement of Lender. (a) Each Lender
agrees that, after it becomes aware of the occurrence of an event that would
entitle it to give notice pursuant to Section 4.01 (Eurodollar Rate Lending
Unlawful), Section 4.03 (Increased Eurodollar Loan Costs) or Section 4.06
(Increased Capital Costs) or to receive additional amounts pursuant to
Section 4.07 (Taxes), such Lender shall use reasonable efforts to maintain its
affected Loan through another lending office (i) if as a result thereof the
increased costs would be avoided or materially reduced or the illegality would
thereby cease to exist and (ii) if, in the opinion of such Lender, the
maintaining of such Loan through such other lending office would not be
disadvantageous to such Lender, contrary to such Lender’s normal banking
practices or violate any applicable Law.

(b) No change by a Lender in its Domestic Office or Eurodollar Office made for
such Lender’s convenience shall result in any increased cost to the Borrower.

(c) If any Lender demands compensation pursuant to Section 4.03 (Increased
Eurodollar Loan Costs) or Section 4.06 (Increased Capital Costs) with respect to
any Eurodollar Loan, the Borrower may, at any time upon at least three
(3) Business Days’ prior notice to such Lender through the Administrative Agent,
elect to convert such Loan to a Base Rate Loan. Thereafter, unless and until
such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, all such Eurodollar Loans by such Lender shall bear
interest as Base Rate Loans. If such Lender notifies the Borrower that the
circumstances giving rise to such notice no longer apply, the Borrower may elect
(by delivering an Interest Period Notice) to convert the principal amount of
each such Base Rate Loan to a Eurodollar Loan in accordance with this Agreement.

 

Credit Agreement

12



--------------------------------------------------------------------------------

(d) The Borrower will be permitted, with the approval of the Administrative
Agent, to replace (with one or more replacement Lenders) any Lender that
provides notice under Section 4.01(a) (Eurodollar Rate Lending Unlawful) that it
is unable to maintain any Loan as a Eurodollar Loan or requests reimbursement
for, or is otherwise entitled to, amounts owing pursuant to Section 4.03
(Increased Eurodollar Loan Costs), Section 4.06 (Increased Capital Costs) or
Section 4.07(c) (Taxes – Indemnification by Borrower); provided, that (i) such
replacement does not conflict with any Law or any determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to the
Borrower or such Lender or to which the Borrower or such Lender or any of their
respective property is subject, (ii) no Default or Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement Lender shall purchase, at par, the Loans and all other amounts owing
to such replaced Lender prior to the date of replacement, (iv) the Borrower
shall be liable to such replaced Lender under Section 4.05 (Funding Losses) if
any Eurodollar Loan owing to such replaced Lender is purchased other than on the
last day of the Interest Period relating thereto, (v) until such time as such
replacement is consummated, the Borrower shall pay all additional amounts (if
any) required pursuant to Section 4.03 (Increased Eurodollar Loan Costs),
Section 4.06 (Increased Capital Costs) or Section 4.07(c) (Taxes –
Indemnification by Borrower), as the case may be, (vi) the replacement Lender is
an Eligible Assignee, (vii) such replacement is made in accordance with the
provisions of Section 11.03(b) (Assignments) (provided, that the Borrower shall
be obligated to pay the registration and processing fee), (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
any Agent or any other Lender may have against the replaced Lender, and
(ix) prior to any such replacement, in the case of any replacement of a Lender
that has determined that the maintaining of a Loan as a Eurodollar Loan is
unlawful, the Lender to be replaced shall not have delivered a notice to the
Borrower under Section 4.01(b) (Eurodollar Rate Lending Unlawful) that it is no
longer unable to maintain any Loan as a Eurodollar Loan and, in the case of any
replacement of a Lender that has claimed increased costs, shall have taken no
action under Section 4.04 (Obligation To Mitigate; Replacement of Lender) so as
to eliminate the need for payment of amounts owing pursuant to Section 4.03
(Increased Eurodollar Loan Costs), Section 4.06 (Increased Capital Costs) or
Section 4.07(c) (Taxes – Indemnification by Borrower), as the case may be.

Section 4.05 Funding Losses. In the event that any Lender incurs any loss or
expense (including any loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to continue or
maintain any portion of the principal amount of any Loan as a Eurodollar Loan,
and any customary administrative fees charged by such Lender in connection with
the foregoing) as a result of any conversion or repayment or prepayment of the
principal amount of any Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.07 (Optional
Prepayment), Section 3.08 (Mandatory Prepayment), Section 4.01(a) (Eurodollar
Rate Lending Unlawful) or otherwise, then, upon the written notice of such
Lender to the Borrower (with a copy to the Administrative Agent), together with
accompanying support of the amounts owing, the Borrower shall, within five
(5) Business Days of receipt thereof, pay to the Administrative Agent for the
account of such Lender such amount as will (in the reasonable determination of
such Lender)

 

Credit Agreement

13



--------------------------------------------------------------------------------

reimburse such Lender for such loss or expense. Such written notice and
determination shall be binding on the Borrower, absent manifest error.

Section 4.06 Increased Capital Costs. If after the date hereof any change in, or
the introduction, adoption, effectiveness, interpretation, reinterpretation or
phase in of, any applicable Law, guideline or request (whether or not having the
force of law) of any Governmental Authority, affects the amount of capital
required to be maintained by any Lender, and such Lender reasonably determines
that the rate of return on its capital as a consequence of its Loan is reduced
to a level below that which such Lender could have achieved but for the
occurrence of any such circumstance, then, in any such case upon notice from
time to time by such Lender to the Borrower (with accompanying support for the
amount required to compensate such Lender for such reduction in rate of return),
the Borrower shall pay, within five (5) Business Days after such demand,
directly to such Lender additional amounts sufficient to compensate such Lender
for such reduction in rate of return. A statement of such Lender as to any such
additional amount or amounts shall be binding on the Borrower, absent manifest
error.

Section 4.07 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligations shall be made free and clear of, and without deduction for, any
Taxes, unless required by Law; provided that if the Borrower shall be required
to deduct any Indemnified Taxes from any such payment, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4.07) the Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall
timely pay any Indemnified Taxes arising from any payment made under any
Financing Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Financing Document and not collected by
withholding at the source as contemplated by Section 4.07(a) to the relevant
Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Agent and
each Lender, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.07) paid by
such Agent or Lender, as the case may be, and any penalties, interest, additions
to tax and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Agent, as
the case may be, shall be conclusive, absent manifest error.

 

Credit Agreement

14



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Foreign Lenders. Each Lender (including any Participant and any other Person
to which any Lender transfers its interests in this Agreement as provided under
Section 11.03 (Assignments)) that is not a United States Person (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent two
(2) copies of U.S. Internal Revenue Service Form W 8ECI, Form W 8BEN or Form W
8IMY (with supporting documentation and any other certificate or statements
required for exemption from, or reduction of, U.S. federal withholding tax), or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments of interest by the
Borrower under the Financing Documents if such Lender is legally entitled to so
claim, together with, in the case of a Non-U.S. Lender that is relying on an
exemption pursuant to Section 871(h) or 881(c) of the Code, a certificate
substantially in the form of Exhibit H certifying that such Lender is not a bank
described in Section 881(c)(3)(A) of the Code. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement.
In addition, to the extent that it is in a position to legally do so, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower and the Administrative Agent
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by U.S. taxing authorities for such purpose). The Borrower
shall not be obligated to pay any additional amounts in respect of U.S. federal
income taxes pursuant to this Section 4.07 (or make an indemnification payment
pursuant to this Section 4.07) to any Lender (or any Participant or other Person
to which any Lender transfers its interests in this Agreement as provided under
Section 11.03 (Assignments)) if the obligation to pay such additional amounts
(or such indemnification) would not have arisen but for a failure by such Lender
to comply with this Section 4.07(e).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce each Agent and each Lender to enter into this Agreement, the
Borrower represents and warrants to each Senior Secured Party as set forth in
this ARTICLE V as follows:

Section 5.01 Organization; Power; Compliance with Law and Contractual
Obligations. On the date hereof and the Bring Down Date, the Borrower (a) is
duly formed, validly existing

 

Credit Agreement

15



--------------------------------------------------------------------------------

and in good standing under the laws of its jurisdiction of organization, (b) is
duly qualified to do business as is now being conducted and as is proposed to be
conducted and is in good standing in each jurisdiction where the nature of its
business requires such qualification (including Illinois), (c) has all requisite
power and authority required to enter into and perform its obligations under
each Transaction Document to which it is a party and to conduct its business as
currently conducted by it and (d) is in compliance in all material respects with
all Laws and Contractual Obligations necessary to conduct its business, except
to the extent that any non compliance with clause (b) of this Section 5.01 in
any jurisdiction (other than Illinois) could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.02 Due Authorization; Non-Contravention. On the date hereof and the
Bring Down Date, the execution, delivery and performance by the Borrower of each
Transaction Document to which it is a party are within the Borrower’s powers,
have been duly authorized by all necessary action, and do not:

(a) contravene the Borrower’s Organic Documents;

(b) contravene in any material respect any Law binding on or affecting the
Borrower;

(c) (i) in the case of any Financing Document, contravene any Contractual
Obligation binding on or affecting the Borrower or (ii) in the case of any
Project Document, contravene in any material respect any Contractual Obligation
binding on or affecting the Borrower;

(d) require any consent or approval under the Borrower’s Organic Documents or
under any Contractual Obligation binding on or affecting the Borrower that has
not been obtained; or

(e) result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties or Equity Interests other than Permitted Liens.

Section 5.03 Governmental Approvals.

(a) As of the date hereof and the Bring Down Date:

 

  (i) all material Governmental Approvals that are required to be obtained by
the Borrower in connection with (A) the due execution, delivery and performance
by it of the Transaction Documents to which it is a party, (B) the ownership,
use and operation of the Project as contemplated by the Transaction Documents,
and the completion of those capital improvements indentified in the Capital
Improvement Budget, and (C) the grant by the Borrower of the Liens granted under
the Security Documents and the validity, perfection and enforceability thereof
(the “Necessary Project Approvals”) are listed in Schedule 5.03;

 

Credit Agreement

16



--------------------------------------------------------------------------------

  (ii) the Necessary Project Approvals listed in Part A of Schedule 5.03 have
been obtained, are in full force and effect, are properly in the name of the
appropriate Person, and are final and Non-Appealable;

 

  (iii) the Necessary Project Approvals listed in Part B of Schedule 5.03 are
not required under applicable Laws to be obtained prior to the Closing Date
(collectively, the “Deferred Approvals”) and the Borrower has no reason to
believe that any Deferred Approval will not be obtained, as required, in the
normal course of the ownership, use and operation of the Project, and the
completion of those capital improvements identified in the Capital Improvement
Budget; and

 

  (iv) Part B of Schedule 5.03 specifies the stage of performance of capital
improvements or operation for which, each Deferred Approval included therein is
required to be obtained.

(b) The Borrower may update and correct, with approval of the Administrative
Agent, which approval will not be unreasonably withheld, conditioned or delayed,
any reference to a Necessary Project Approval on Schedule 5.03 that has been
replaced in accordance with applicable Law or to reflect changes in the status
thereof between the date hereof and the Bring Down Date.

(c) As of the Bring Down Date, the information set forth in each application
(including any updates or supplements thereto) submitted by or on behalf of the
Borrower in connection with each Necessary Project Approval after the date
hereof was accurate and complete at the time of submission and continues to be
accurate and complete, in each case in all material respects and to the extent
required for the issuance or continued effectiveness of such Necessary Project
Approval.

Section 5.04 Investment Company Act. As of the date hereof and the Bring Down
Date, the Borrower is not, and after giving effect to the Loans and the
application of the proceeds of the Loans as described herein will not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

Section 5.05 Validity. As of the date hereof and the Bring Down Date, each
Transaction Document to which the Borrower is a party has been duly authorized,
validly executed and delivered, and constitutes the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in each case in
accordance with its respective terms, except as the enforceability hereof or
thereof may be limited by (a) bankruptcy, insolvency, reorganization, or other
similar laws affecting the enforcement of creditors’ rights generally and
(b) general equitable principles (whether considered in a proceeding in equity
or at law).

Section 5.06 Financial Information. As of the date hereof and the Bring Down
Date, each of the financial statements of the Borrower delivered pursuant hereto
(which, as of the date hereof, consists solely of the balance sheet of the
Borrower delivered pursuant to Section 6.01(h) Conditions to Closing Date –
Financial Statements) has been prepared in accordance with

 

Credit Agreement

17



--------------------------------------------------------------------------------

GAAP, and fairly presents in all material respects the financial condition of
the Borrower covered thereby as at the dates thereof and the results of its
operations for the period then ended (subject, in the case of unaudited
financial statements, to changes resulting from audit and normal year end
adjustments and the absence of footnotes).

Section 5.07 [Intentionally Omitted].

Section 5.08 Project Compliance. (a) As of the Bring Down Date, except as set
forth on Schedule 5.08, the Project is owned, improved and maintained in
compliance in all material respects with all applicable Laws and in compliance
in all material respects with the requirements of all Necessary Project
Approvals (including all Deferred Approvals) then required to have been
obtained.

(b) As of the Bring Down Date, the Project is owned, improved and maintained in
compliance in all material respects with all of the Borrower’s Contractual
Obligations.

Section 5.09 Litigation. As of the date hereof (to the Knowledge of the
Borrower) and as of the Bring Down Date, no action, suit, proceeding or
investigation has been instituted or threatened in writing against the Borrower
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.10 Sole Purpose Nature; Business. As of the date hereof and the Bring
Down Date, the Borrower has not conducted and is not conducting any business or
activities other than businesses and activities relating to the ownership of the
Project as contemplated by the Transaction Documents.

Section 5.11 Contracts. As of the date hereof:

 

  (i) all contracts, agreements, instruments, letter agreements, or other
documents to which the Borrower is a party or by which it or any of its
properties is bound (other than the Financing Documents), including the Project
Documents, and all documents amending, supplementing, interpreting or otherwise
modifying or clarifying such contracts, agreements, instruments, letter
agreements, understandings and other documents are listed in Schedule 5.11,
other than any such contracts that are not Project Documents and (A) have a term
of less than six (6) months, (B) under which the Borrower could not reasonably
be expected to have obligations, liabilities or revenues equal to or in excess
of one hundred thousand Dollars ($100,000) per year individually or two hundred
fifty thousand Dollars ($250,000) per year in the aggregate and (C) a
termination of which could not reasonably be expected to result in a Material
Adverse Effect;

 

  (ii)

all contracts, agreements, instruments, letter agreements, or other documents
that are required to be obtained by the Borrower in connection with the repair,
remediation and improvement contemplated by the Capital Improvement Budget and
operation of the Project as contemplated by the

 

Credit Agreement

18



--------------------------------------------------------------------------------

 

Transaction Documents (subject, until the CS End Date, to Cold Shutdown)
(collectively, the “Necessary Project Contracts”) are listed in Schedule 5.11,
other than any such contracts that (A) have a term of less than six (6) months,
(B) under which the Borrower could not reasonably be expected to have
obligations, liabilities or revenues equal to or in excess of one hundred
thousand Dollars ($100,000) per year individually or two hundred fifty thousand
Dollars ($250,000) per year in the aggregate and (C) a termination of which
could not reasonably be expected to result in a Material Adverse Effect; and

 

  (iii) the Necessary Project Contracts listed in Part B of Schedule 5.11 are
not required to be in effect prior to the Closing Date (collectively, the
“Deferred Contracts”) and are not yet in effect.

Section 5.12 Collateral. (a) As of the date hereof, the Collateral includes all
of the Equity Interests in, and all of the tangible and intangible assets of,
the Borrower.

(b) As of the date hereof, the Liens and security interests granted to the
Collateral Agent (for the benefit of the Senior Secured Parties) pursuant to the
Security Documents (i) constitute, as to personal property included in the
Collateral, a valid first priority security interest in such personal property
and (ii) constitute, as to the Mortgaged Property included in the Collateral, a
valid first priority Lien of record in the Mortgaged Property, in each case
subject only to Permitted Liens.

(c) As of the date hereof, the security interest granted to the Collateral Agent
(for the benefit of the Senior Secured Parties) pursuant to the Security
Documents in the Collateral consisting of personal property will be perfected
(i) with respect to any property that can be perfected by filing, upon the
filing of UCC financing statements in the filing offices identified in
Schedule 5.12(c), (ii) with respect to any Blocked Account Collateral that can
be perfected solely by control, upon execution of a Blocked Account Agreement
and (iii) with respect to any property (if any) that can be perfected solely by
possession, upon the Collateral Agent receiving possession thereof, and in each
case such security interest will be, as to Collateral perfected under the UCC or
otherwise as aforesaid, superior and prior to the rights of all third Persons
now existing or hereafter arising whether by way of mortgage, lien, security
interest, encumbrance, assignment or otherwise, in each case subject only to
Permitted Liens. After giving effect to the filings, registrations and giving of
notice referred to in the prior sentence, all such action as is necessary has
been taken to establish and perfect the Collateral Agent’s rights in and to the
Collateral covered by the Security Documents to the extent the Collateral
Agent’s security interest can be perfected by filing, including any recordation,
filing, registration, giving of notice or other similar action. The Borrower has
properly delivered or caused to be delivered to the Collateral Agent, or
provided the Collateral Agent control of, all Collateral relating to assets of
or equity in the Borrower or the Lessee, as applicable, that requires perfection
of the Liens and security interests described above by possession or control.
All or substantially all of the Collateral relating to assets of or equity in
the Borrower and all the Lessee Collateral relating to assets of or equity in
the Lessee (other than in each

 

Credit Agreement

19



--------------------------------------------------------------------------------

case, the Blocked Account Collateral, certificates, securities, investments,
chattel paper, books and records and general intangibles), including the
Mortgaged Property, is or will (when acquired) be located on the Site.

Section 5.13 Ownership of Properties. (a) As of the date hereof and the Bring
Down Date, to the extent set forth in the Sale Order, the Borrower has a good
and valid fee ownership interest in the Site, subject to Permitted Liens.

(b) As of the date hereof and the Bring Down Date, to the extent set forth in
the Sale Order, the Borrower has a good and valid ownership interest, leasehold
interest, license interest or other right of use in all other property and
assets (tangible and intangible) included in the Collateral relating to assets
of or equity in the Borrower under each Security Document, other than the
collateral pledged pursuant to the Pledge Agreement. To the Knowledge of
Borrower, none of such properties or assets of or equity in the Borrower are
subject to any other claims of any Person on and after the Closing Date,
including any easements, rights of way or similar agreements affecting the use
or occupancy of the Project or the Site, other than Permitted Liens.

(c) As of the date hereof and the Bring Down Date, all Equity Interests in the
Borrower are owned by the Pledgor.

(d) As of the date hereof and the Bring Down Date, the properties and assets of
the Borrower are separately identifiable and are not commingled with the
properties and assets of any other Person and are readily distinguishable from
the property and assets of other Persons.

(e) As of the date hereof and the Bring Down Date, the Borrower does not have
any leasehold interest in, and is not lessee of, any real property.

(f) As of the date hereof and the Bring Down Date, there are no easements,
rights of way or similar agreements affecting the use or occupancy of the
Project, other than Permitted Liens.

Section 5.14 Taxes. (a) As of the date hereof (to the Knowledge of the Borrower)
and as of the Bring Down Date, the Borrower has (i) filed all Tax Returns
required by Law to have been filed by it and (ii) has paid all Taxes thereby
shown to be owing, as and when the same are due and payable, other than, in the
case of this Section 5.14(a)(ii), Taxes that are subject to a Contest.

(b) As of the date hereof (to the Knowledge of the Borrower) and as of the Bring
Down Date, the Borrower is not taxable as a corporation for federal tax
purposes, and the Borrower has not taken any action to cause it to be treated as
a corporation for state or local tax purposes if it would, in the absence of
such action, not be taxable as a corporation for state or local purposes.

(c) As of the date hereof (to the Knowledge of the Borrower) and as of the Bring
Down Date, the Borrower is not a party to any tax sharing agreement with any
Person.

 

Credit Agreement

20



--------------------------------------------------------------------------------

(d) As of the date hereof (to the Knowledge of the Borrower) and as of the Bring
Down Date, the Borrower has not agreed to extend the statute of limitations
period applicable to the assessment or collection of any Tax.

(e) As of the date hereof (to the Knowledge of the Borrower) and as of the Bring
Down Date, the Borrower is not under any governmental audit with respect to any
Tax for any period, there are no claims for additional Tax being pursued by any
Governmental Authority with respect to its business, income or activities, and
no such claims have been threatened in writing by a Governmental Authority.

Section 5.15 ERISA Plans. As of the date hereof and the Bring Down Date,
(i) neither the Borrower nor any ERISA Affiliate has (or within the five year
period immediately preceding the date hereof had) any liability in respect of
any Plan or Multiemployer Plan and (ii) the Borrower has no contingent liability
with respect to any post retirement benefit under any “welfare plan” (as defined
in Section 3(1) of ERISA).

Section 5.16 Property Rights, Utilities, Supplies Etc. (a) As of the Bring Down
Date, all material property interests, utility services, means of
transportation, facilities and other materials necessary for the performance of
capital repairs, remediation and improvements with respect to, testing,
start-up, use and operation of the Project (until the CS End Date in Cold
Shutdown) (including, as necessary, gas, roads, rail transport, electrical,
water and sewage services and facilities) are, or will be when needed, available
to the Project, and arrangements in respect thereof have been or will be made on
commercially reasonable terms.

(b) As of the Bring Down Date, there are no material supplies, materials or
equipment necessary for the performance of capital repair, remediation and
improvements with respect to, operation (until the CS End Date in Cold Shutdown)
or maintenance of the Project that are not expected to be available at the Site
on commercially reasonable terms consistent with the Capital Improvement Budget,
any Supplemental Capital Improvement Budget, or the Operating Budget, as
applicable.

Section 5.17 No Defaults. As of the date hereof and the Bring Down Date, (i) no
Default or Event of Default has occurred and is continuing and (ii) no default
has occurred under the Lease and is continuing.

Section 5.18 Environmental Warranties. As of the date hereof (to the Knowledge
of the Borrower) and as of the Bring Down Date:

(a) (i) The Borrower and its Environmental Affiliates are in compliance in all
material respects with all applicable Environmental Laws, (ii) the Borrower and
its Environmental Affiliates have all Environmental Approvals required to
operate their businesses as presently conducted and are in compliance in all
material respects with the terms and conditions thereof and (iii) none of the
Borrower nor any of its Environmental Affiliates has received any written
communication (other than a communication that the Administrative Agent has
agreed in writing is not materially adverse) from a Governmental Authority that
alleges that the Borrower or such

 

Credit Agreement

21



--------------------------------------------------------------------------------

Environmental Affiliate is not in compliance in all material respects with all
Environmental Laws and Environmental Approvals.

(b) There is no Environmental Claim pending or, to the Knowledge of the
Borrower, threatened against the Borrower. There is no Environmental Claim
pending or , to the Knowledge of the Borrower, threatened against any
Environmental Affiliate of the Borrower.

(c) Except as disclosed in the Environmental Site Assessment Report, there are
no circumstances, conditions, events or incidents, including the release,
emission, discharge, presence or disposal of any Material of Environmental
Concern that have occurred since the Closing Date, that could reasonably be
expected to form the basis of any Environmental Claim against the Borrower or
any Environmental Affiliate or could otherwise reasonably be expected to
interfere with the capital improvement work with respect to or operation (until
the CS End Date in Cold Shutdown) of the Project.

(d) Except to the extent disclosed in the Environmental Site Assessment Report,
without in any way limiting the generality of the foregoing, (i) there are no on
site or off site locations in which the Borrower or any Environmental Affiliate
of the Borrower has stored, disposed or arranged for the disposal of Materials
of Environmental Concern that could reasonably be expected to form the basis of
an Environmental Claim or that is not in compliance with applicable
Environmental Laws and (ii) no polychlorinated biphenyls (PCBs) are or will be
used or stored by the Borrower at any property owned or leased by the Borrower.

(e) The Borrower has not received any letter or request for information under
Section 104 of the CERCLA, or comparable state laws, and none of the business or
operations of the Borrower is the subject of any investigation by a Governmental
Authority evaluating whether any remedial action is needed to respond to a
release or threatened release of any Material of Environmental Concern at the
Project or at any other location, including any location to which the Borrower
has transported, or arranged for the transportation of, any Material of
Environmental Concern.

Section 5.19 Regulations T, U and X. As of the date hereof and as of the Bring
Down Date, the Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any Loan
will be used for any purpose that violates, or would be inconsistent with,
F.R.S. Board Regulation T, U or X. Terms for which meanings are provided in
F.R.S. Board Regulation T, U or X or any regulations substituted therefor, as
from time to time in effect, are used in this Section 5.19 with such meanings.

Section 5.20 Accuracy of Information. As of the date hereof and as of the Bring
Down Date:

(a) All factual information furnished by or on behalf of the Borrower in this
Agreement, in any other Financing Document or otherwise in writing to any Senior
Secured Party, any Consultant, or counsel for purposes of or in connection with
this Agreement and the other

 

Credit Agreement

22



--------------------------------------------------------------------------------

Financing Documents (other than projections, budgets and other “forward looking”
information that have been prepared on a reasonable basis and in good faith by
or on behalf of the Borrower) is, when taken as a whole, after giving effect to
any supplemental information, and as of the date furnished, true and accurate in
all material respects and such information is not, when taken as a whole, after
giving effect to any supplemental information, as of the date furnished,
incomplete by omitting to state any material fact necessary to make such
information not misleading in any material respect.

(b) The assumptions constituting the basis on which the Borrower prepared the
Capital Improvement Budget and the Operating Budget, and the numbers set forth
therein, were developed and consistently utilized in good faith and are
reasonable and represent the Borrower’s reasonable judgment as of the date
prepared as to the matters contained therein, based on all information known to
the Borrower.

(c) The Borrower reasonably believes that the Capital Improvement Completion
Date will occur on or before the Commencement Date Certain and that the cost to
complete the performance of capital improvements with respect to the Project
shall be as set forth in the Capital Improvement Budget.

(d) The Borrower reasonably believes that after the performance of capital
repair, remediation and improvements contemplated under the Capital Improvement
Budget and performance of any necessary testing and start-up, the use,
ownership, operation and maintenance of the Project are economically and
technically feasible.

Section 5.21 Indebtedness. (a) As of the date hereof and as of the Bring Down
Date, the Obligations are, after giving effect to the Financing Documents and
the transactions contemplated thereby, the only outstanding Indebtedness of the
Borrower other than Permitted Indebtedness. The Obligations rank at least
pari passu with all other Indebtedness of the Borrower.

(b) As of the date hereof and as of the Bring Down Date, after giving effect to
the Financing Documents and the transactions contemplated thereby, the Borrower
will have no outstanding Indebtedness other than Permitted Indebtedness, and all
Liens (other than Permitted Liens) against assets of the Borrower will have been
released.

Section 5.22 Separateness. (a) As of the date hereof and as of the Bring Down
Date, (i) the Borrower maintains separate bank accounts and separate books of
account from any other Person and (ii) the separate liabilities of the Borrower
are readily distinguishable from the liabilities of each Affiliate of the
Borrower, including the Pledgor.

(b) As of the date hereof and as of the Bring Down Date, the Borrower conducts
its business solely in its own name in a manner not misleading to other Persons
as to its identity.

(c) As of the date hereof and as of the Bring Down Date, the Borrower is in
compliance with the provisions set forth on Schedule 5.22.

 

Credit Agreement

23



--------------------------------------------------------------------------------

Section 5.23 [Intentionally Omitted].

Section 5.24 Subsidiaries. As of the date hereof and as of the Bring Down Date,
the Borrower has no Subsidiaries.

Section 5.25 Foreign Assets Control Regulations, Etc. As of the date hereof and
as of the Bring Down Date:

(a) The use of the proceeds of the Loan by the Borrower will not violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.

(b) The Borrower:

 

  (i) is not a Person or entity described by Section 1 of Executive Order 13224
of September 24, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R. 595),
and does not engage in dealings or transactions with any such Persons or
entities; and

 

  (ii) is not in violation of the Patriot Act.

Section 5.26 [Intentionally Omitted]

Section 5.27 Employment Matters. As of the date hereof and as of the Bring Down
Date, the Borrower does not have any employees.

Section 5.28 Legal Name and Place of Business. (a) As of the date hereof and as
of the Bring Down Date, the exact legal name and jurisdiction of formation of
the Borrower is: Seneca Landlord, LLC, a limited liability company organized and
existing under the laws of the State of Iowa, and the Borrower has not had any
other legal names in the previous five (5) years other than REG Seneca, LLC.

(b) As of the date hereof and as of the Bring Down Date, the chief executive
office of the Borrower is located at 2425 Olympic Boulevard, Suite 4050, West
Santa Monica, California 90404. The Borrower also does business at the Site.

Section 5.29 No Brokers. As of the date hereof and as of the Bring Down Date,
the Borrower has no obligation to pay any finder’s, advisory, broker’s or
investment banking fee in connection with the transactions contemplated by this
Agreement, except for the fees payable pursuant to Section 3.11 (Fees).

Section 5.30 Insurance. As of the date hereof, all insurance required to be
obtained and maintained pursuant to the Transaction Documents by the Borrower is
in full force and effect and complies with the insurance requirements set forth
on Schedule 7.01(h) (and, in the case of insurance required under any Project
Document, also complies in all material respects with the

 

Credit Agreement

24



--------------------------------------------------------------------------------

insurance requirements in such Project Document). All premiums then due and
payable on all such insurance have been paid.

Section 5.31 Patents, Trademarks, Etc. As of the date hereof:

(a) The Borrower has obtained all patents, trademarks, copyrights and other such
rights or adequate licenses therein set forth in the Sale Order.

(b) To the extent set forth in the Sale Order, the Borrower is the sole owner of
the issued and pending patents set forth on Schedule 5.31. No claims have been
made against the Borrower in writing with respect to such issued or pending
patents or its ownership thereof.

(c) To the extent set forth in the Sale Order, the Borrower owns and possesses
all, right, title and interest in and to the Intellectual Property owned or used
by the Borrower (“Borrower Intellectual Property”) as currently available for
use.

(d) The Borrower has not received any notice regarding any infringement or
misappropriation by the Borrower of any Intellectual Property of any third party
including any demands or offers to license any Intellectual Property from any
third party.

(e) To the Knowledge of the Borrower, no third party is infringing or has
infringed, misappropriated or otherwise violated any Borrower Intellectual
Property. No such claims have been brought or threatened in writing against any
third party by the Borrower.

(f) As used herein, “Intellectual Property” means any of the following in any
jurisdiction throughout the world: (A) patents, patent applications, patent
disclosures and inventions, including any continuations, divisionals,
continuations-in-part, renewals and reissues for any of the foregoing;
(B) Internet domain names, trademarks, service marks, trade dress, trade names,
logos, slogans and corporate names and registrations and applications for
registration thereof together with all of the goodwill associated therewith;
(C) copyrights (registered or unregistered) and copyrightable works and
registrations and applications for registration thereof; (D) mask works and
registrations and applications for registration thereof; (E) computer Software,
data, data bases and documentation thereof; (F) trade secrets and other
confidential information (including ideas, formulas, compositions, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
know-how, manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, copyrightable works, financial and marketing plans and customer
and supplier lists and information) (collectively, “Trade Secrets”); and
(G) copies and tangible embodiments thereof (in whatever form or medium). As
used herein, “Software” means computer software programs, including all source
code, object code, specifications, databases, designs and documentation related
to such programs, in each case as they exist anywhere in the world.

 

Credit Agreement

25



--------------------------------------------------------------------------------

Section 5.32 Accounts. As of the date hereof and as of the Bring Down Date, the
Borrower does not have, and is not the beneficiary of, any bank account other
than (i) the Borrower Revenue Account and the Capital Improvements Account and
(ii) Local Accounts set forth on Schedule 5.32 with respect to which Blocked
Account Agreements have been duly executed and delivered.

Section 5.33 Closing Date Disbursements. The Closing Date Disbursements are in
accordance with the Capital Improvement Budget.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to Closing Date. The occurrence of the Closing Date is
subject to the satisfaction of each of the following conditions precedent:

(a) Delivery of Financing Documents. The Administrative Agent shall have
received each of the following fully executed documents, each of which shall be
originals, portable document format (“pdf”) or facsimiles (followed promptly by
originals), duly executed and delivered by each party thereto and in form and
substance reasonably satisfactory to each Lender:

 

  (i) this Agreement;

 

  (ii) if requested by any Lender, the original Note, duly executed and
delivered by an Authorized Officer of the Borrower in favor of such Lender;

 

  (iii) the Security Agreement;

 

  (iv) the IP Security Agreement;

 

  (v) the Pledge Agreement;

 

  (vi) the Leasehold Mortgage;

 

  (vii) the Mortgage; and

 

  (viii) the Blocked Account Agreement(s).

(b) Project Documents; Contracts; Consents; Lessee Security Documents. (i) The
Administrative Agent shall have received true, correct and complete copies of
(A) each of the Necessary Project Contracts listed on Schedule 5.11 Part A (and
in the case of the Lease, the original executed counterpart thereof), which
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Independent Engineer, (B) each other material Contractual
Obligation of the Borrower relating to the Project for which a copy has been
reasonably requested by the Administrative Agent and (C) the Lessee Security
Documents.

 

Credit Agreement

26



--------------------------------------------------------------------------------

  (ii) The Administrative Agent shall have received a Consent, in form and
substance reasonably satisfactory to the Administrative Agent, with respect to
each Construction Contract and with respect to the Lessee Security Agreement and
the Lessee Pledge Agreement.

(c) Officer’s Certificates. The Administrative Agent shall have received the
following certificates, dated as of the Closing Date, upon which the
Administrative Agent and each Senior Secured Party may conclusively rely:

 

  (i) Borrower:

 

  (A) a duly executed certificate of an Authorized Officer of the Borrower
certifying that (x) all conditions set forth in this Section 6.01 have been
satisfied on and as of the Closing Date, (y) all representations and warranties
made by the Borrower in this Agreement and each other Financing Document to
which the Borrower is a party are true and correct on and as of the Closing Date
and (z) the Effective Date (as such term is defined in the Lease) has occurred;

 

  (B) a duly executed certificate of an Authorized Officer of the Borrower
certifying that (w) the copies of each of the documents delivered pursuant to
Section 6.01(b) are true, correct and complete, (x) each such document is in
full force and effect and no term or condition of any such document has been
amended from the form thereof delivered to the Administrative Agent, (y) each of
the conditions precedent set forth in each such document delivered pursuant to
Section 6.01(b) that is required to be satisfied on or before the Closing Date
has been satisfied or waived by the parties thereto, and (z) no material breach,
material default or material violation by the Borrower, or to the Knowledge of
the Borrower, by the other party under any such document has occurred and is
continuing; and

 

  (C) a duly executed certificate of an Authorized Officer of the Pledgor
certifying that all representations and warranties made by the Pledgor in the
Pledge Agreement are true and correct on and as of the Closing Date (except with
respect to representations and warranties that expressly refer to an earlier
date).

 

  (ii) the Lessee: each certificate delivered to Borrower on the Closing Date
pursuant to the Lease Documents each of which shall be in form and substance
reasonably acceptable to the Administrative Agent.

(d) Resolutions, Incumbency, Organic Documents. (i) The Administrative Agent
shall have received from each of the Borrower and the Pledgor a certificate of

 

Credit Agreement

27



--------------------------------------------------------------------------------

an Authorized Officer, dated as of the Closing Date, upon which the
Administrative Agent and each Senior Secured Party may conclusively rely, as to:

 

  (A) satisfactory resolutions of its members, managers or directors, as the
case may be, then in full force and effect authorizing the execution, delivery
and performance of each Transaction Document to which it is party and the
consummation of the transactions contemplated therein;

 

  (B) the incumbency and signatures of those of its officers and representatives
duly authorized to execute and otherwise act with respect to each Financing
Document to which it is party; and

 

  (C) such Person’s Organic Documents, which in the case of the Borrower shall
be in form and substance reasonably satisfactory to the Administrative Agent and
shall include the Required LLC Provisions, and in every case certifying that
(A) such documents are in full force and effect and no term or condition thereof
has been amended from the form thereof delivered to the Administrative Agent and
(B) no material breach, material default or material violation thereunder has
occurred and is continuing.

 

  (ii) The Administrative Agent shall have received each resolution, incumbency
certificate and Organic Document delivered to Borrower on the Closing Date
pursuant to the Lease Documents each of which shall be in form and substance
reasonably acceptable to the Administrative Agent.

(e) Authority to Conduct Business. The Administrative Agent shall have received
satisfactory evidence, including certificates of good standing from the
Secretaries of State of each relevant jurisdiction, dated no more than five
(5) Business Days (or such other time period reasonably acceptable to the
Administrative Agent) prior to the Closing Date, that each of the Borrower, the
Lessee, the Pledgor and the Lessee Pledgor is duly authorized as a limited
liability company or corporation, as applicable, to carry on its business, and
is duly formed, validly existing and in good standing in each jurisdiction in
which it is required to be so authorized.

(f) Opinions of Counsel. The Administrative Agent shall have received the legal
opinions of New York, Illinois and Iowa counsel to the Borrower, the Pledgor,
the Lessee, the Lessee Pledgor, REG Services and REG Marketing, including with
respect to the enforceability of the Management and Operating Services Agreement
against REG Services and REG Marketing, addressed to the Senior Secured Parties,
and each in form and substance reasonably satisfactory to the Administrative
Agent.

(g) Lien Search; Perfection of Security. The Collateral Agent shall have been
granted a first priority perfected security interest in all Collateral
(including the Lessee Collateral), and the Administrative Agent shall have
received satisfactory copies or

 

Credit Agreement

28



--------------------------------------------------------------------------------

evidence, as the case may be, of the following actions in connection with the
perfection of the Security:

 

  (i) completed requests for information or lien search reports, dated no more
than five (5) Business Days (or such other, longer time period reasonably
acceptable to the Administrative Agent) before the Closing Date, listing all
effective UCC financing statements, fixture filings or other filings evidencing
a security interest filed in Delaware, Illinois, Iowa and any other
jurisdictions reasonably requested by the Administrative Agent that name the
Borrower, the Pledgor, the Lessee or the Lessee Pledgor as a debtor, together
with copies of each such UCC financing statement, fixture filing or other
filings, which shall show no Liens other than Permitted Liens;

 

  (ii) UCC financing statements and other filings and recordations (including
fixture filings), in proper form for filing in all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority Liens and security interests created under the
Security Documents covering the Collateral described therein, and each such UCC
financing statement and other filing or recordation shall be duly filed on or
prior to the Closing Date;

 

  (iii) the original certificates representing all Equity Interests in the
Borrower shall have been delivered to the Collateral Agent, in each case
together with a duly executed irrevocable proxy and a duly executed transfer
power in the forms attached to the Pledge Agreement;

 

  (iv) UCC financing statements and other filings and recordations (including
fixture filings), in proper form for filing in all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority Liens and security interests created under the Lessee
Security Documents covering the Lessee Collateral described therein, and each
such UCC financing statement and other filing or recordation shall be duly filed
on or prior to the Closing Date;

 

  (v) the original certificates representing all Equity Interests in the Lessee
shall have been delivered to the Collateral Agent, in each case together with a
duly executed irrevocable proxy and a duly executed transfer power in the forms
attached to the Lessee Pledge Agreement; and

 

  (vi) with respect to the Borrower and the Project, evidence of the making
(which may be done on the Closing Date) of all other actions, recordings and
filings of or with respect to the Security Documents delivered pursuant to
Section 6.01(a) (Conditions Precedent – Conditions to Closing) that the
Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority Liens created thereunder (including the Borrower’s
security interest in the Lease Collateral).

 

Credit Agreement

29



--------------------------------------------------------------------------------

(h) Financial Statements. The Administrative Agent shall have received an
accurate and complete copy of the Borrower’s balance sheet as of March 31, 2010.

(i) Governmental Approvals. The Borrower shall have obtained all Necessary
Project Approvals listed on Schedule 5.03 Part A, and the Administrative Agent
shall have received a duly executed certificate of an Authorized Officer of the
Borrower certifying that (i) attached to such certificate are true, correct and
complete copies of each such Necessary Project Approval and (ii) Schedule 5.03
Part A accurately identifies all Necessary Project Approvals.

(j) Equator Principles. The Administrative Agent shall have received all
documentation requested by the Administrative Agent that is necessary to
evidence compliance with, and otherwise required in connection with, the Equator
Principles.

(k) Third Party Approvals. The Administrative Agent shall have received
reasonably satisfactory documentation of any approval by any Person required in
connection with any transaction contemplated by this Agreement or any other
Financing Document that the Administrative Agent has reasonably requested in
connection herewith.

(l) Fees; Expenses. The Administrative Agent shall have received for its own
account, or for the account of each Senior Secured Party entitled thereto, all
costs and expenses (including costs, fees and expenses of legal counsel and
Consultants) for which invoices have been presented subject, in the case of
Closing Costs and Closing Costs (as such term is defined in the ABL Agreement)
payable on the Closing Date (as such term is defined in the ABL Agreement), to
an aggregate maximum amount of one hundred and fifty thousand Dollars $150,000.

(m) Establishment of Deposit Accounts. Each of the Borrower Revenue Account, the
Capital Improvements Account and the Lessee Revenue Account shall have been
established to the reasonable satisfaction of the Administrative Agent.

(n) Insurance. The Administrative Agent shall have received:

 

  (i) satisfactory evidence that the insurance requirements set forth on
Schedule 7.01(h) with respect to the Borrower and the Project have been
satisfied, including binders or certificates evidencing the commitment of
insurers to provide each insurance policy required by Schedule 7.01(h), evidence
of the payment of all premiums then due and owing in respect of such insurance
policies and a certificate of the Borrower’s insurance broker (or insurance
carrier) certifying that all such insurance policies are in full force and
effect; and

 

  (ii)

a report of the Insurance Consultant in form and substance reasonably
satisfactory to the Administrative Agent discussing, among other matters that
the Administrative Agent may require, the adequacy of the insurance coverage for
the Project, together with a duly executed certificate of the

 

Credit Agreement

30



--------------------------------------------------------------------------------

 

Insurance Consultant in the form of Exhibit I, appropriately completed to the
satisfaction of the Administrative Agent.

(o) Independent Engineer’s Report. The Administrative Agent shall have received
a report of the Independent Engineer with respect to the Project, accompanied by
a duly executed certificate of the Independent Engineer in the form of Exhibit
J-1, each in form and substance reasonably satisfactory to each Lender,
discussing, among other matters that the Lenders may require:

 

  (i) the reasonableness of the Capital Improvement Budget and the feasibility
and efficacy of the Borrower’s approach to performing capital repair,
remediation and improvement work with respect to and start-up of the Project;

 

  (ii) operating performance and costs assumptions;

 

  (iii) confirmation that the Borrower is in compliance in all material respects
with all Environmental Approvals applicable to the Project and does not have any
known present or contingent liability relating to any Environmental Approval or
Environmental Claim regarding the Project; and

 

  (iv) confirmation that all Environmental Approvals necessary to perform
capital improvement work with respect to and operate the Project (other than
Environmental Approvals that are Deferred Approvals) have been obtained and are
in full force and effect, final and Non-Appealable.

(p) Environmental Site Assessment Report. The Administrative Agent shall have
received the Environmental Site Assessment Report.

(q) Capital Improvement Budget; Preliminary Operating Budget. The Administrative
Agent shall have received (i) the Capital Improvement Budget in form and
substance reasonably satisfactory to the Required Lenders, and (ii) a
certificate of a Financial Officer of each of the Borrower and the Lessee
certifying as to the reasonableness of the underlying assumptions and the
conclusions on which the Capital Improvement Budget is based and demonstrating
aggregate Designated Capital Improvement Costs equal to or less than $4,000,000.
The Administrative Agent shall have received a proposed Operating Budget
(“Preliminary Operating Budget”) for the period from the proposed First Train
Completion Date to the six-month anniversary of such date setting forth in
reasonable detail the projected requirements for Operating and Maintenance
Expenses for such period.

(r) Survey; Site Description. The Administrative Agent shall have received a
current survey of the Site conforming with ALTA/ACSM 2005 survey standards,
including Table A, items 6, 8, 10 and 11(a), and otherwise acceptable to the
Administrative Agent (a “Survey”) prepared by Etscheid Duttlinger & Associates
Inc., or another registered or licensed surveyor acceptable to the
Administrative Agent and the Title Insurance Company, certified to the Senior
Secured Parties and such

 

Credit Agreement

31



--------------------------------------------------------------------------------

Title Insurance Company. The Administrative Agent shall have received a detailed
description of the parcel of real property owned by the Borrower and/or on which
the Project is situated and, upon approval by the Administrative Agent, such
description shall be deemed to be an amendment to this Agreement and
Schedule 5.13 shall be deemed to be replaced with such description.

(s) Title Insurance.

 

  (i) The Administrative Agent shall have received a paid policy or policies of
mortgage title insurance (the “Title Insurance Policy”), in an aggregate amount
equal to the Aggregate Loan Commitment on a Form 2006 extended coverage lender’s
policy, containing such endorsements (including an endorsement deleting the
creditor’s rights exception) as the Administrative Agent may request and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent, from the Title Insurance Company (with co insurance or reinsurance in
such amounts and with such title insurance companies as may be required and
approved by the Administrative Agent), containing no exception for mechanics’ or
materialmen’s Liens and no other exceptions (printed or otherwise) other than
those approved by the Required Lenders, and insuring that the Collateral Agent
has a good, valid and enforceable first Lien of record on the Mortgaged Property
free and clear of all defects and encumbrances (other than Permitted Liens).

 

  (ii) The Title Insurance Policy shall confirm that the Borrower has good,
marketable title to the Site subject to no Liens (other than Liens in favor of
the Collateral Agent or other Permitted Liens).

(t) Bank Regulatory Requirements. The Administrative Agent shall have received
at least four (4) Business Days prior to the Closing Date all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti money laundering rules and regulations, including the
Patriot Act.

(u) Process Agent. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, acceptances from
the Process Agent for the Borrower appointed under Section 11.02(d) (Applicable
Law; Jurisdiction; Etc. – Appointment of Process Agent and Service of Process)
and as required under each other Financing Document in effect on the Closing
Date.

(v) [INTENTIONALLY OMITTED].

(w) Equity. The Required Equity Contribution less the Closing Date Disbursements
shall have been funded into the Capital Improvements Account and the
Administrative Agent shall have received satisfactory confirmation thereof.

(x) Asset Purchase Agreement. The transactions contemplated by the Asset
Purchase Agreement shall have been consummated in accordance with the terms of
the

 

Credit Agreement

32



--------------------------------------------------------------------------------

Asset Purchase Agreement and a final order of the Bankruptcy Court in form and
substance acceptable to the Administrative Agent and the DIP Agent.

(y) Assignment and Assumption Agreement. The transactions contemplated by the
Assignment and Assumption Agreement shall have been consummated in accordance
with the terms of the Assignment and Assumption Agreement and a final order of
the Bankruptcy Court in form and substance acceptable to the Administrative
Agent and the DIP Agent.

(z) Lease Documents. The Lease Documents shall have been entered into and shall
be in full force and effect. No default or breach has occurred and is continuing
under any Lease Document.

(aa) Representations and Warranties. All representations and warranties made by
the Borrower and the Pledgor in any Financing Document to which it is a party
are true and correct in all material respects (other than representations and
warranties that are qualified by Material Adverse Effect or materiality, which
shall be true and correct in all respects) on and as of the Closing Date, before
and after giving effect to the making of the Loans;

(bb) No Default. No Default or Event of Default has occurred and is continuing,
or would result from the making of the Loans.

(cc) No MAE. As of the Closing Date, there is no event or occurrence that would
reasonably be expected to have a Material Adverse Effect.

(dd) No Litigation. No action, suit, proceeding or investigation shall have been
instituted or threatened in writing against the Borrower, the Pledgor or the
Project.

(ee) Abandonment, Taking, Total Loss. (i) No Event of Abandonment or Event of
Total Loss shall have occurred and be continuing with respect to the Project,
(ii) no Event of Taking relating to any Equity Interests in the Borrower or the
Lessee shall have occurred and be continuing, or (iii) no Event of Taking with
respect to a material part of the Project shall have occurred.

(ff) Effective Date. The Effective Date (as such term is defined in the Lease)
shall have occurred.

ARTICLE VII

COVENANTS

Section 7.01 Affirmative Covenants. The Borrower agrees with each Senior Secured
Party that, until the Discharge Date, it will perform the obligations set forth
in this Section 7.01 applicable to it.

 

Credit Agreement

33



--------------------------------------------------------------------------------

(a) Compliance with Laws. The Borrower shall comply in all material respects
with all Laws (other than Environmental Laws, which are addressed in
Section 7.01(b)) applicable to it or to its business or property.

(b) Environmental Matters.

 

  (i) The Borrower shall (A) comply in all material respects with all
Environmental Laws, (B) after giving effect to the terms of the Sale Order, keep
the Project free of any Lien imposed pursuant to any Environmental Law,
(C)) after giving effect to the terms of the Sale Order, pay or cause to be paid
when due and payable any and all costs required to be paid by the Borrower by
any Environmental Laws, including the cost of identifying the nature and extent
of the presence of any Materials of Environmental Concern in, on or about the
Project or on any real property owned or leased by the Borrower or on the
Mortgaged Property, and the cost of delineation, management, remediation,
removal, treatment and disposal of any such Materials of Environmental Concern,
and (D) use its best efforts to ensure that no Environmental Affiliate takes any
action or violates any Environmental Law that could reasonably be expected to
result in an Environmental Claim.

 

  (ii) Without limiting the provisions of Section 7.01(b)(i), the Borrower shall
not use or allow the Project to generate, manufacture, refine, produce, treat,
store, handle, dispose of, transfer, process or transport Materials of
Environmental Concern other than in compliance in all material respects with
Environmental Laws.

(c) Operations and Maintenance. The Borrower shall own and peform (or cause to
be performed) capital improvement work with respect to, and operate and maintain
(or cause to be operated and maintained) (until the CS End Date in Cold
Shutdown) the Project in all material respects in accordance with (i) the terms
and provisions of the Transaction Documents to which it is a party, (ii) all
applicable Governmental Approvals and Laws and (iii) Prudent Biodiesel Operating
Practice.

(d) Capital Improvement of Project; Maintenance of Properties. (i) The Borrower
shall apply the proceeds of the Required Equity Contribution to the purposes
specified in Section 7.01(g) (Covenants – Affirmative Covenants – Use of
Proceeds and Cash Flow) and shall duly complete, or cause the completion of,
capital repair, remediation and improvement work with respect to the Project and
shall cause the Final Completion Date to occur, substantially in accordance with
(A) the scope of work and other specifications set forth in the Construction
Contracts, (B) the Capital Improvement Budget, and (C) exercise of that degree
of skill, diligence, prudence, foresight and care that are expected of a
biodiesel construction contractor, in order to efficiently accomplish the
desired result consistent with safety standards, applicable Laws, manufacturers’
warranties, manufacturers’ recommendations and the Project Documents.

 

Credit Agreement

34



--------------------------------------------------------------------------------

  (ii) The Borrower (subject to Cold Shutdown until the CS End Date) shall keep,
or cause to be kept, in good working order and condition, ordinary wear and tear
excepted, all of its material properties and equipment that are necessary or
useful in the proper conduct of its business.

 

  (iii) Except as required in connection with the performance of capital repair,
remediation and improvement work with respect to the Project, the Borrower shall
not permit the Project or any material portion thereof to be removed, demolished
or materially altered, unless such material portion that has been removed,
demolished or materially altered has been replaced or repaired as permitted
under this Agreement.

 

  (iv) The Borrower shall continue to engage in business of the same type as now
conducted by it and do or cause to be done all things necessary to preserve and
keep in full force and effect (A) its entity existence and (B) its material
patents, trademarks, trade names, copyrights, franchises and similar rights.

(e) Payment of Obligations. The Borrower shall pay and discharge as the same
shall become due and payable all of its material obligations and liabilities,
including (i) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are subject to a
Contest, (ii) all of its obligations and liabilities under its Contractual
Obligations, (iii) all lawful claims that, if unpaid, would by law become a Lien
upon its properties (other than Permitted Liens), unless such claims are subject
to a Contest and (iv) the obligation to pay $200,000 in real property taxes with
respect to the Project assumed by the Borrower pursuant to the Asset Purchase
Agreement.

(f) Governmental Approvals. The Borrower shall maintain in full force and
effect, in the name of the Borrower or the Lessee, all Necessary Project
Approvals and obtain all Deferred Approvals, all of which shall be reasonably
satisfactory to the Administrative Agent prior to the time it is required to be
obtained hereunder, including as set forth on Schedule 5.03 Part B, but in any
event no later than the date required to be obtained under applicable Law.

(g) Use of Proceeds and Cash Flow.

 

  (i) All proceeds of the Required Equity Contribution shall be applied to pay
Designated Capital Improvement Costs.

 

  (ii) The Borrower shall cause all Cash Flow, Insurance Proceeds and
Condemnation Proceeds, proceeds of asset disposals (other than the sale of
Products) and Project Document Termination Payments that it receives to be
applied in accordance with the Accounts Agreement and ARTICLE VIII (Certain
Proceeds).

 

  (iii)

Prior to the receipt by the Borrower of Insurance Proceeds, Condemnation
Proceeds, proceeds of asset disposals (other than the sale of Products) or

 

Credit Agreement

35



--------------------------------------------------------------------------------

 

Project Document Termination Payments, the Borrower shall establish a bank
account on terms and conditions reasonably acceptable to the Collateral Agent
into which such Insurance Proceeds, Condemnation Proceeds, proceeds of asset
disposals (other than the sale of Products) and Project Document Termination
Payments shall be deposited.

(h) Insurance. Without cost to any Senior Secured Party, the Borrower shall at
all times obtain and maintain, or cause to be obtained and maintained, the types
and amounts of insurance listed and described on Schedule 7.01(h), in accordance
with the terms and provisions set forth therein for the Project and the
Borrower, and shall obtain and maintain such other insurance as may be required
pursuant to the terms of any Transaction Document. The Lenders shall be
additional insureds on all liability policies except workers
compensation/employers liability policies and additional named insureds on all
property policies, and the Administrative Agent shall be the loss payee in
accordance with Schedule 7.01(h), under all property related policies including
business interruption (including any delay in start-up) as applicable. The
Borrower shall cause such insurance to be in place prior to the date required,
and each required insurance policy shall be renewed or replaced prior to the
expiration thereof. In the event the Borrower fails to take out or maintain (or
cause to be taken out and maintained) the full insurance coverage required by
this Section 7.01(h), the Administrative Agent may (but shall not be obligated
to) take out and maintain the required policies of insurance and pay the
premiums on such policies. All amounts so advanced by the Administrative Agent
shall become Obligations, and the Borrower shall forthwith pay such amounts to
the Administrative Agent, together with interest from the date of payment by the
Administrative Agent at the Default Rate.

(i) Books and Records; Inspections. The Borrower shall keep proper books of
record and account relating to the Project, separate from the books and records
of any other Person (including any Affiliates of the Borrower), in which
complete, true and accurate entries in conformity with GAAP and all requirements
of Law shall be made of all financial transactions and matters elating to the
Project, and shall maintain such books of record and account in material
conformity with applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower. The Borrower shall keep books and
records that accurately reflect all of its business affairs, transactions and
the documents and other instruments that underlie or authorize all of its
actions in each case relating to the Project. The Borrower shall permit officers
and designated representatives of the Agents to visit and inspect any of its
properties (including the Project), to examine its entity, financial and
operating records relating to the Project, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts relating to the
Project with its members, managers, directors, officers and independent public
accountants, all at the expense of the Borrower (provided that so long as no
Default or Event of Default has occurred and is continuing, such visits or
inspections shall be at the expense of the Borrower only once per Fiscal Year)
and at reasonable times during normal business hours, upon reasonable advance
notice to the Borrower; provided that if a Default or Event of Default has
occurred and is continuing, any Agent, Lender or Consultant (or any of

 

Credit Agreement

36



--------------------------------------------------------------------------------

their respective officers or designated representatives) may do any of the
foregoing at the expense of the Borrower during normal business hours and
without advance notice.

(j) Operating Budget.

 

  (i) The Borrower shall, not later than fifteen (15) days before the First
Train Completion Date, adopt an operating plan and a budget setting forth in
reasonable detail the projected requirements for Operation and Maintenance
Expenses for the Project for the period from such date to the conclusion of the
then-current Fiscal Year and provide a copy of such operating plan and budget at
such time to the Administrative Agent. No less than forty-five (45) days in
advance of the beginning of each Fiscal Year and each six (6) month period
thereafter, the Borrower shall similarly adopt a twelve (12) calendar month
operating plan and budget for the Project setting forth in reasonable detail the
projected requirements for Operation and Maintenance Expenses for the ensuing
twelve (12) calendar month period and provide a copy of such operating plan and
budget at such time to the Administrative Agent. (Each such operating plan and
budget is herein called an “Operating Budget”.) Each Operating Budget shall set
forth for each week covered thereby (i) an amount expressed in Dollars in
respect of the OPEX Expenses to be incurred during such week and (ii) an amount
expressed in the relevant quantity in respect of the COGS Expenses to be
incurred during such week and the notional Dollar value of such quantities
calculated in the manner set forth in the Operating Budget. Each Operating
Budget shall be prepared in accordance with a form approved by the Independent
Engineer and shall become effective upon approval, which shall not be
unreasonably withheld, conditioned or delayed, of the Administrative Agent
(acting in consultation with the Consultants). If the Borrower shall not have
adopted an Operating Budget before the beginning of any six (6) month period or
any Operating Budget adopted by the Borrower shall not have been accepted by the
Administrative Agent before the beginning of any upcoming six (6) month period,
the Operating Budget for the preceding twelve (12) calendar month period shall,
until the adoption of an Operating Budget by the Borrower and acceptance of such
Operating Budget by the Administrative Agent, be deemed to be in force and
effective as the Operating Budget for the upcoming twelve (12) calendar month
period.

 

  (ii) Each Operating Budget delivered to the Administrative Agent pursuant to
this Section 7.01(j) shall be accompanied by a memorandum detailing all material
assumptions used in the preparation of such Operating Budget, shall contain a
line item for each Operating Budget Category, shall specify for each month and
for each such Operating Budget Category the amount budgeted for such category
for such month, and shall clearly distinguish Operation and Maintenance
Expenses.

 

Credit Agreement

37



--------------------------------------------------------------------------------

(k) Project Documents.

 

  (i) The Borrower shall maintain in full force and effect, preserve, protect
and defend its material rights under, and take all actions necessary to prevent
termination or cancellation (except by expiration in accordance with its terms
or permitted replacement) of, each Project Document to which it is a party. The
Borrower shall exercise all material rights, discretion and remedies under each
such Project Document, if any, in accordance with its terms and in a manner
consistent with (and subject to) the Borrower’s obligations under the Financing
Documents.

 

  (ii) Promptly upon execution of any Additional Project Document by the
Borrower or the Lessee, the Borrower shall deliver to the Administrative Agent a
certified copy of such Project Document and, if reasonably requested by the
Administrative Agent, any Ancillary Documents related thereto.

 

  (iii) If any Project Document provides that such Project Document will expire
prior to the Final Maturity Date, then, on or prior to the date that is ninety
(90) days (or such shorter period as shall be satisfactory to the Administrative
Agent) prior to the expiration date of such Project Document to which it is a
party, the Borrower shall enter into an agreement replacing such Project
Document, in form and substance, and with a counterparty, reasonably
satisfactory to the Required Lenders, unless the Administrative Agent reasonably
agrees that such Project Document is no longer required for the Project.

(l) Preservation of Title; Acquisition of Additional Property.

 

  (i) The Borrower shall preserve and maintain (A) good, marketable and
insurable interest in the Site and valid easement interest in its easement
interest in the Site and (B) good, legal and valid title to all of its other
respective material properties and assets, in each case free and clear of all
Liens other than Permitted Liens. If the Borrower at any time acquires any real
property or leasehold or other interest in real property (including, to the
extent reasonably requested by the Administrative Agent, with respect to any
material easement or right-of-way not covered by the Mortgage), the Borrower
shall, promptly upon such acquisition and at the Administrative Agent’s request,
execute, deliver and record a supplement to the Mortgage, reasonably
satisfactory in form and substance to the Administrative Agent, subjecting such
real property or leasehold or other interest to the Lien and security interest
created by the Mortgage. If reasonably requested by the Administrative Agent and
available on commercially reasonable terms, the Borrower shall obtain an
appropriate endorsement or supplement to the Title Insurance Policy insuring the
Lien of the Security Documents in such additional property, subject only to
Permitted Liens.

 

Credit Agreement

38



--------------------------------------------------------------------------------

  (ii) Prior to the acquisition or lease of any such additional real property
interests (other than easements that do not involve soil disturbance), the
Borrower shall deliver to the Administrative Agent an environmental site
assessment report(s) with respect to such real property (if, in the reasonable
determination of the Administrative Agent, acting in consultation with the
Independent Engineer, such environmental site assessment report(s) with respect
to such real property interests is warranted), in each case along with a
corresponding reliance letter from the consultant issuing such report(s) (to the
extent such report(s) does not permit reliance thereon by the Senior Secured
Parties). Each such environmental site assessment report(s) shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall not
identify any material liability associated with the condition of such real
property.

(m) Maintenance of Liens; Creation of Liens on Newly Acquired Property.

 

  (i) Borrower shall take or cause to be taken all action necessary or desirable
to maintain and preserve the Lien of the Security Documents and, on and after
the Closing Date, the first ranking priority thereof (subject to Permitted
Liens).

 

  (ii) Borrower shall take all actions required to cause each Additional Project
Document to which it becomes a party to be or become subject to the Lien of the
Security Documents (whether by amendment to any Security Document or otherwise)
and shall, if required, deliver or cause to be delivered to the Administrative
Agent all Ancillary Documents related thereto.

 

  (iii) Simultaneously with the making of any investment in Cash Equivalents,
the Borrower shall take or cause to be taken all actions required to cause such
Cash Equivalents to be or become subject to a first priority perfected Lien
(subject to Permitted Liens) in favor of the Senior Secured Parties.

(n) Certificate of Formation. The Borrower shall observe all of the provisions
and procedures of its certificate of formation and Borrower LLC Agreement.

(o) [Intentionally Omitted].

(p) Further Assurances. Upon written request of the Administrative Agent,
Borrower shall promptly perform or cause to be performed any and all acts and
execute or cause to be executed any and all documents (including UCC financing
statements and UCC continuation statements):

 

  (A) that are necessary or desirable for compliance with Section 7.01(m)(i)
(Covenants – Affirmative Covenants – Maintenance of Liens; Creation of Liens on
Newly Acquired Property);

 

Credit Agreement

39



--------------------------------------------------------------------------------

  (B) for the purposes of ensuring the validity and legality of this Agreement
or any other Financing Document and the rights of the Senior Secured Parties
hereunder or thereunder; and

 

  (C) for the purposes of facilitating the proper exercise of rights and powers
granted to the Senior Secured Parties under this Agreement or any other
Financing Document.

(q) First Priority Ranking. The Borrower shall cause its payment obligations
with respect to the Loans to constitute direct senior secured obligations of the
Borrower and to rank no less than pari passu in priority of payment, in right of
security (except with respect to Permitted Liens) and in all other respects to
all other Indebtedness of the Borrower.

(r) Final Completion. The Borrower shall cause Final Completion to occur on or
before the date that is thirty (30) days after the Capital Improvement
Completion Date.

(s) Closing Costs. Within sixty (60) days after the Closing Date, the Borrower
shall pay to the Administrative Agent for its own account, or for the account of
each Senior Secured Party entitled thereto, to the extent not paid by REG
pursuant to Section 5.5.21 (Closing Costs) of the Lease, all Closing Costs for
which invoices have been presented and all Closing Costs (as defined in the ABL
Agreement) up to an aggregate maximum amount of seventy five thousand Dollars
($75,000). In addition to the payment required to be made pursuant to the
immediately preceding sentence, within ninety (90) days after the Closing Date,
the Borrower shall pay to the Administrative Agent for its own account, or for
the account of each Senior Secured Party entitled thereto, to the extent not
paid by REG pursuant to Section 5.5.21 (Closing Costs) of the Lease, all Closing
Costs for which invoices have been presented and all Closing Costs (as defined
in the ABL Agreement) up to an aggregate maximum amount of seventy five thousand
Dollars ($75,000).

(t) Observer Rights. The Borrower shall permit the Administrative Agent to
designate an observer to the board of managers of the Borrower (the “Board”).
The observer shall have the right to receive notice of the meetings of the Board
at the same time such notice is given to the members of the Board. The observer
shall have the right to be present at each such meeting and receive a copy of
all materials distributed at each such meeting to the members of the Board. The
observer shall also have the right to meet and consult with members of the Board
and the officers of the Borrower from time to time. All costs of the observer
shall be borne by the Administrative Agent and shall not be considered fees or
expenses payable by the Borrower. The observer shall have no approval or other
participation right in any Board meeting.

(u) Certain Proceeds. The Borrower shall pay and deliver to the Borrower Revenue
Account any and all funds, refunds, payments or other monetary receipts received
by the Borrower from the Village of Seneca, LaSalle and Grundy Counties,
Illinois pursuant to the Redevelopment Agreement, including any and all payments

 

Credit Agreement

40



--------------------------------------------------------------------------------

received pursuant to the Company Note, as that term is defined in the
Redevelopment Agreement. Such amounts shall be deemed to be Cash Flow of the
Borrower for purposes of the Accounts Agreement.

(v) Appointment of Auditor. Within one hundred and eighty (180) days after the
Closing Date, the Borrower shall appoint the Auditors.

Section 7.02 Negative Covenants. The Borrower agrees with each Senior Secured
Party that, until the Discharge Date, it will perform the obligations set forth
in this Section 7.02 applicable to it.

(a) Restrictions on Indebtedness. The Borrower will not create, incur, assume or
suffer to exist any Indebtedness except:

 

  (i) the Obligations;

 

  (ii) accounts payable to trade creditors incurred in the ordinary course of
business and (A) not more than ninety (90) days past due or (B) subject to a
Contest not more than six (6) months past due and not exceeding an aggregate
amount of two hundred fifty thousand Dollars ($250,000); and

 

  (iii) obligations as lessee under operating leases or leases for the rental of
any real or personal property which are required by GAAP to be capitalized where
all such leases under this Section 7.02(a)(iii) do not require the Borrower to
make scheduled payments to the lessors in any Fiscal Year in excess of one
hundred thousand ($100,000) in the aggregate.

(b) Liens. The Borrower shall not create, incur, assume or suffer to exist any
Lien upon any of its property, revenues or assets or its Equity Interests,
whether now owned or hereafter acquired, except:

 

  (i) Liens in favor, or for the benefit, of the Collateral Agent pursuant to
the Security Documents;

 

  (ii) Liens in favor of the Borrower under the Lessee Security Documents;

 

  (iii) Liens for taxes, assessments and other governmental charges that are not
yet due or the payment of which is the subject of a Contest;

 

  (iv) Liens of carriers, warehousemen, mechanics and materialmen incurred in
the ordinary course of business for sums not yet due or the payment of which is
the subject of a Contest;

 

  (v)

Liens of no more than one hundred thousand Dollars ($100,000) in the aggregate
securing judgments for the payment of money not constituting an Event of
Default, provided that each such Lien is subject to a Contest and any
appropriate legal proceedings which may have been initiated for

 

Credit Agreement

41



--------------------------------------------------------------------------------

 

the review shall not have been terminated or the period within such proceedings
may have been initiated shall not have expired;

 

  (vi) rights of setoff and other similar Liens of banks holding Local Accounts,
solely to the extent permitted by, and in accordance with, the Blocked Accounts
Agreement applicable to such Local Account;

 

  (vii) purchase money security interests in discrete items of equipment not
comprising an integral part of the Project or other Collateral when the
obligation secured is incurred for the purchase of such equipment and does not
exceed the lesser of the cost or the fair market value thereof at the time of
acquisition and, in aggregate, an outstanding value of one hundred thousand
Dollars ($100,000); and

 

  (viii) any Liens reflected on the Title Insurance Policy or any Title
Continuation.

(c) Permitted Investments. The Borrower shall not make any loan or advance to
any Person other than accounts receivable incurred in commercially reasonable
amounts in the normal course of its business and investments received in
satisfaction or partial satisfaction thereof from financially troubled Account
Debtors to the extent reasonably necessary in order to prevent or limit loss.
Except for (i) Cash Equivalents and (ii) investments received in satisfaction or
partial satisfaction of accounts receivable incurred in commercially reasonable
amounts in the normal course of its business from financially troubled Account
Debtors to the extent reasonably necessary in order to prevent or limit loss,
the Borrower will not purchase or otherwise acquire the capital stock,
securities, debt, assets or obligations of, or any interest in, any Person.

(d) Change in Business. The Borrower shall not (i) enter into or engage in any
business other than the ownership, operation (until the CS End Date in Cold
Shutdown), maintenance, performance of capital repair, remediation and
improvement work with respect to, start-up, testing, use and financing of the
Project and all activities reasonably related thereto or (ii) change in any
material respect the scope of the Project from that which is contemplated as of
the date hereof.

(e) Equity Issuances. The Borrower shall not issue any Equity Interests unless
such Equity Interests are immediately pledged to the Collateral Agent (for the
benefit of the Senior Secured Parties) on a first priority perfected basis
pursuant to the Pledge Agreement or, if necessary, a supplement thereto or a
pledge and security agreement in substantially the form of the Pledge Agreement.
Notwithstanding anything to the contrary contained in any Financing Document,
but subject to Section 7.02(g) (Consolidation, Merger) and Section 7.02(f)
(Asset Dispositions), the Lenders agree that the Lessee Pledgor may exercise its
call option to purchase, and Pledgor may exercise its put option to sell, the
Equity Interests in the Borrower in accordance with the terms of the Put/Call
Agreement.

 

Credit Agreement

42



--------------------------------------------------------------------------------

(f) Asset Dispositions. The Borrower shall not sell, lease, assign, transfer or
otherwise dispose of assets of the Project or the Borrower (other than
Products), whether now owned or hereafter acquired, except:

 

  (i) disposal of assets that are promptly replaced in accordance with the
then-current Operating Budget;

 

  (ii) to the extent that such assets are uneconomical, obsolete or no longer
useful or no longer usable in connection with the operation or maintenance of
the Project;

 

  (iii) disposal of assets with a fair market value, or at a disposal price, of
less than one million Dollars ($1,000,000) in the aggregate during any Fiscal
Year; provided, that such disposal does not, and would not reasonably be
expected to, adversely affect the performance of capital repair, remediation and
improvement work with respect to, operation or maintenance of the Project; and

 

  (iv) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom the Pledgor and Lessee Pledgor may consummate the
Put/Call Option.

(g) Consolidation, Merger. The Borrower will not directly or indirectly
liquidate, wind up, terminate, reorganize or dissolve (or suffer any
liquidation, winding up, termination, reorganization or dissolution). The
Borrower will not acquire (in one transaction or a series of related
transactions) all or any substantial part of the assets, property or business
of, or any assets that constitute a division or operating unit of, the business
of any Person or otherwise merge or consolidate with or into any other Person;
provided that if the Put/Call Option is exercised, the Borrower may be merged
with the Lessee so long as the Borrower is the surviving entity and an amendment
and restatement of this Agreement and the other Financing Documents on terms and
conditions acceptable to the parties thereto providing for the Senior Secured
Parties to receive the benefits of the representations, warranties, covenants
and defaults set forth in the Lease and the Lessee Security Documents shall be
entered into simultaneously with the closing of such merger.

(h) Transactions with Affiliates. Except to the extent indentified on
Schedule 7.02(h), the Borrower shall not enter into or cause, suffer or permit
to exist any arrangement or contract with any of its Affiliates or any other
Person that owns, directly or indirectly, any Equity Interest in the Borrower
unless such arrangement or contract (i) is fair and reasonable to the Borrower
and (ii) is an arrangement or contract that is on an arm’s length basis and
contains terms no less favorable than those that would be entered into by a
prudent Person in the position of the Borrower with a Person that is not one of
its Affiliates; provided that with respect to any licensing or other arrangement
pursuant to which the Borrower provides any Affiliate with the right to own or
use any of the Borrower’s patents or other intellectual property, the Borrower
shall provide to the Admnistrative Agent prior written notice of such license

 

Credit Agreement

43



--------------------------------------------------------------------------------

or other arrangement and a certificate executed by the chief executive officer
of the Borrower stating that such license or other arrangement complies with the
provisions of clauses (i) and (ii).

(i) Accounts. (A) The Borrower shall not maintain, establish or use any deposit
account, securities account (as each such term is defined in the UCC) or other
banking account other than (x) the Borrower Revenue Account and the Capital
Improvements Account and (y) any Local Account set forth on Schedule 5.32 with
respect to which a Blocked Account Agreement is in effect.

 

  (B) The Borrower shall not change the name or account number of the Borrower
Revenue Account, the Capital Improvements Account or any Local Account without
the prior written consent of the Administrative Agent, which will not be
unreasonably delayed, conditioned or withheld.

 

  (C) There shall not be, at any single point in time, more than one Borrower
Local Account.

(j) Subsidiaries. The Borrower shall not create or acquire any Subsidiary or
enter into any partnership or joint venture.

(k) ERISA. The Borrower will not engage in any nonexempt prohibited transactions
under Section 406 of ERISA or under Section 4975 of the Code that could
reasonably be expected to result in a material liability. The Borrower will not
incur any obligation or liability in respect of any Plan, Multiemployer Plan or
employee welfare benefit plan providing post retirement welfare benefits (other
than a plan providing continuation coverage under Part 6 of Title I of ERISA)
that could reasonably be expected to result in a material liability and the
Borrower shall obtain the prior written approval of the Administrative Agent
before incurring any such obligation or liability.

(l) Taxes. The Borrower shall not make any election to be treated as an
association taxable as a corporation for federal, state or local tax purposes.

(m) Project Documents.

 

  (i) The Borrower shall not direct or consent or agree to any amendment,
modification, supplement, waiver or consent in respect of any provision of any
Project Document except the Lease (other than any immaterial amendment,
modification, supplement, waiver or consent, in which case a true, correct and
complete copy shall be delivered to the Administrative Agent) without the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably delayed, conditioned or withheld, and in the case of any amendment
to a Project Document other than the Lease solely to reflect the removal or
replacement of a party, the prior written consent of the Required Lenders, which
consent shall not be unreasonably delayed, conditioned or withheld.

 

Credit Agreement

44



--------------------------------------------------------------------------------

  (ii) The Borrower shall not direct or consent or agree to any amendment,
modification, supplement, waiver or consent in respect of any provision of the
Lease or approve any document submitted to the Borrower for approval pursuant to
Section 5.6.13(b) of the Lease without the prior written consent of the
Administrative Agent which consent may be withheld in its sole discretion and in
the case of any amendment to the Lease solely to reflect the removal or
replacement of the Lessee, the prior written consent of the Required Lenders
(except in the case of removal and replacement of the initial Lessee with an
Approved Lessee).

 

  (iii) Except for collateral assignments under the Security Documents, the
Borrower shall not assign any of its rights under any Project Document to which
it is a party except the Lease to any Person, or consent to the assignment of
any obligations under any such Project Document by any other party thereto,
without the prior written approval of the Administrative Agent, which consent
shall not be unreasonably delayed, conditioned, or withheld, and in the case of
any assignment of any obligations under any Project Document other than the
Lease by a party, without the prior written approval of the Required Lenders,
which consent shall not be unreasonably delayed, conditioned or withheld.

 

  (iv) Except for collateral assignments under the Security Documents, the
Borrower shall not assign any of its rights under the Lease to any Person, or
consent to the assignment of any obligations under the Lease by any other party
thereto, without the prior written approval of the Administrative Agent which
approval may be withheld in its sole discretion and in the case of any
assignment of any obligations under the Lease by the Lessee, without the prior
written approval of the Required Lenders (except in the case of an assignment by
the initial Lessee to an Approved Lessee).

 

  (v) The Borrower shall not enter into a Project Document unless such Project
Document requires the counterparty thereto to obtain such insurance to protect,
directly or indirectly, against loss or liability to the Borrower, the Project
or any Senior Secured Party as the Administrative Agent may reasonably require.

(n) Additional Project Documents. The Borrower shall not enter into any
Additional Project Document except with the prior written approval of the
Administrative Agent, which shall not be unreasonably delayed, conditioned or
withheld.

(o) Suspension or Abandonment. The Borrower shall not (i) permit or suffer to
exist an Event of Abandonment without the prior written approval of the Required
Lenders or (ii) except to the extent contemplated by Cold Shutdown until the CS
End Date, order or consent to any suspension of work under any Project Document
without the prior written approval of the Administrative Agent.

 

Credit Agreement

45



--------------------------------------------------------------------------------

(p) Margin Regulations. The Borrower shall not purchase or carry any Margin
Stock (as defined in Regulation U) or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock. The Borrower shall not violate or
act in a manner inconsistent with the provisions of Regulations T, U or X.

(q) Environmental Matters. Without prejudice to Section 7.01(b), the Borrower
shall not permit (i) any underground storage tanks to be located on any property
owned or leased by the Borrower (unless such storage tanks exist on the Closing
Date), (ii) any asbestos to be contained in or form part of any building,
building component, structure or office space owned or leased by the Borrower
(unless such asbestos exists on the Closing Date), (iii) any polychlorinated
biphenyls (PCBs) to be used or stored at any property owned or leased by the
Borrower or (iv) any other Materials of Environmental Concern to be used, stored
or otherwise be present at any property owned or leased by the Borrower (unless
such Materials of Environmental Concern exist on the Closing Date), other than
Materials of Environmental Concern necessary for the performance of capital
improvements with respect to or operation of the Project and used in accordance
with all Laws and Prudent Biodiesel Operating Practice.

(r) Restricted Payments. The Borrower shall not make a Restricted Payment;
provided that so long as (i) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) the representations and
warranties of the Borrower and the Pledgor set forth in the Financing Documents
are true in all material respects on the date of such Restricted Payment and
(iii) a Financial Officer of the Borrower certifies to the Administrative Agent
in writing that after giving effect to such Restricted Payment the Borrower has
no knowledge of any circumstance or event that exists on the date of such
certificate that the Borrower reasonably believes will prevent the Borrower from
paying in accordance with the terms hereof all Debt Service due in the
three-month period following the making of such Restricted Payment, the Borrower
shall be permitted to make such Restricted Payments in accordance with
Section 3.03 of the Accounts Agreement.

(s) Accounting Changes. The Borrower shall not make any change in (i) its
accounting policies or reporting practices, except as required by GAAP and
notified to the Administrative Agent in writing (provided that the Borrower
shall provide a historical reconciliation for the prior period addressing any
such change in accounting practices) or (ii) its Fiscal Year without the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably delayed, conditioned or withheld.

(t) Capital Expenditure. The Borrower shall not make or become legally obligated
to make any Capital Expenditure using Cash Flow individually or in the aggregate
at any time in excess of one million Dollars ($1,000,000), except to the extent
such Capital Expenditure is included in the Capital Improvement Budget, the
Supplemental Capital Improvement Budget or any Operating Budget.

(u) Operation and Maintenance Expenses. The Operation and Maintenance Expenses
of the Project in any month shall not exceed the lesser of (i) actual expenses

 

Credit Agreement

46



--------------------------------------------------------------------------------

incurred and (ii) the expenses set forth in the Operating Budget for such month
subject to the Permitted Operating Budget Deviation Levels.

Section 7.03 Reporting Requirements. The Borrower will furnish to the
Administrative Agent the following information with respect to itself and, to
the extent received by the Borrower from the Lessee pursuant to the Lease, with
respect to the Lessee:

(a) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of the first three (3) Fiscal Quarters of
each Fiscal Year, unaudited financial statements, including balance sheets,
statements of income and cash flows for each of Borrower and the Lessee for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter, prepared in accordance with
GAAP together with, in each case, consolidated and consolidating financial
statements for the Borrower and the Lessee.

(b) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each Fiscal Year, a copy of the annual audit
report for such Fiscal Year for each of the Borrower and the Lessee including
therein balance sheets as of the end of such Fiscal Year and statements of
income and cash flows for such Fiscal Year, and accompanied by an unqualified
opinion of the Auditors stating that such financial statements present fairly in
all material respects the financial position of the Borrower or the Lessee, as
applicable, for the periods indicated in conformity with GAAP applied on a basis
consistent with prior periods, which report and opinion shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

(c) Certificate of Financial Officer. Concurrently with the delivery of the
financial statements referred to in Section 7.03(a) and (b), other than
consolidated or consolidating financial statements, certificates executed by a
Financial Officer of the Borrower or the Lessee, as applicable, stating that:

 

  (i) its financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower or the Lessee, as
applicable, on the dates and for the periods indicated in accordance with GAAP
subject, in the case of interim financial statements, to the absence of notes
and normally recurring year end adjustments;

 

  (ii) such Financial Officer has reviewed the terms of the Financing Documents
and has made, or caused to be made under his or her supervision, a review in
reasonable detail of the business and financial condition of the Borrower or the
Lessee, as applicable, during the accounting period covered by such financial
statements; and

 

  (iii)

as a result of such review such Financial Officer has concluded that no Default
or Event of Default has occurred during the period covered by

 

Credit Agreement

47



--------------------------------------------------------------------------------

 

such financial statements through and including the date of such certificate or,
if any Default or Event of Default has occurred, specifying the nature and
extent thereof and, if continuing, the action that the Borrower or the Lessee,
as applicable, has taken and proposes to take in respect thereof.

(d) Concurrently with the delivery of the consolidated and consolidating
financial statements referred to in Section 7.03(a) and (b), certificates
executed by a Financial Officer of the Borrower or the Lessee, as applicable,
stating that such financial statements fairly present in all material respects
the consolidated financial condition and results of operations of the Borrower
or the Lessee on the dates and for the periods indicated in accordance with GAAP
subject, in the case of interim financial statements, to the absence of notes
and normally recurring year end adjustments.

(e) Auditor’s Letters. Promptly upon receipt, copies of any detailed audit
reports, management letters or recommendations submitted to the Borrower (or the
audit or finance committee of the Borrower) by the Auditors in connection with
the accounts or books of the Borrower or any audit of the Borrower.

(f) Notice of Default or Event of Default. As soon as possible and in any event
within five (5) days after the Borrower has Knowledge of the occurrence of any
Default or Event of Default, a statement of an Authorized Officer of the
Borrower setting forth details of such Default or Event of Default and the
action that the Borrower has taken and proposes to take with respect thereto.

(g) Notice of Other Events. Within five (5) Business Days after the Borrower
obtains Knowledge thereof, a statement of an Authorized Officer of the Borrower
setting forth details of:

 

  (i) any litigation or governmental proceeding pending or threatened in writing
against the Borrower or the Project that has or could reasonably be expected to
have a Material Adverse Effect;

 

  (ii) any litigation or governmental proceeding pending or threatened in
writing against any Project Party that has or could reasonably be expected to
have a Material Adverse Effect;

 

  (iii) any other event, act or condition that has or could reasonably be
expected to have a Material Adverse Effect;

 

  (iv) notification of any event of force majeure or similar event under a
Project Document that has or could reasonably be expected to have a Material
Adverse Effect; or

 

  (v) notification of any other change in circumstances that could reasonably be
expected to result in an increase of more than three hundred thousand Dollars
($300,000) in Project Costs.

 

Credit Agreement

48



--------------------------------------------------------------------------------

(h) Project Document or Additional Project Document Notice. Promptly after
delivery or receipt thereof, copies of all material notices or documents given
or received by the Borrower, pursuant to any of the Project Documents including:

 

  (i) any written notice alleging any breach or default thereunder that has or
could reasonably be expected to have a Material Adverse Effect; and

 

  (ii) any written notice regarding, or request for consent to, any assignment,
termination, modification, waiver or variation thereof.

(i) Construction Contracts Notice. Within three (3) Business Days following
receipt thereof, the Borrower shall deliver to the Administrative Agent and the
Independent Engineer any report provided to the Borrower under any Construction
Contract, which shall be subject to review by the Independent Engineer.

(j) ERISA Event. As soon as possible and in any event within five (5) days after
the Borrower has Knowledge that any of the events described below has occurred,
a duly executed certificate of an Authorized Officer of the Borrower setting
forth the details of each such event and the action that the Borrower proposes
to take with respect thereto, together with a copy of any notice or filing from
the PBGC, Internal Revenue Service or Department of Labor or that may be
required by the PBGC or other U.S. Governmental Authority with respect to each
such event:

 

  (i) any Termination Event with respect to an ERISA Plan or a Multiemployer
Plan has occurred or will occur that could reasonably be expected to result in
any liability to the Borrower;

 

  (ii) any condition exists with respect to a Plan that presents a material risk
of termination of a Plan (other than a standard termination under
Section 4041(b) of ERISA) or imposition of an excise tax or other material
liability on the Borrower;

 

  (iii) an application has been filed for a waiver of the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA under any Plan;

 

  (iv) the Borrower or any Plan fiduciary has engaged in a “prohibited
transaction,” as defined in Section 4975 of the Code or as described in
Section 406 of ERISA, that is not exempt under Section 4975 of the Code,
Section 408 of ERISA or another applicable administrative, regulatory or
statutory exemption, that could reasonably be expected to result in material
liability to the Borrower;

 

  (v) there exists any Unfunded Benefit Liabilities under any ERISA Plan;

 

  (vi)

any condition exists with respect to a Multiemployer Plan that presents a risk
of a partial or complete withdrawal (as described in Section 4203 or

 

Credit Agreement

49



--------------------------------------------------------------------------------

 

4205 of ERISA) from a Multiemployer Plan that could reasonably be expected to
result in any liability to the Borrower;

 

  (vii) a “default” (as defined in Section 4219(c)(5) of ERISA) occurs with
respect to payments to a Multiemployer Plan and such default could reasonably be
expected to result in any liability to the Borrower;

 

  (viii) a Multiemployer Plan is in “reorganization” (as defined in Section 418
of the Code or Section 4241 of ERISA) or is “insolvent” (as defined in
Section 4245 of ERISA);

 

  (ix) the Borrower or any ERISA Affiliate has incurred any potential withdrawal
liability (as defined in accordance with Title IV of ERISA); or

 

  (x) there is an action brought against the Borrower or any ERISA Affiliate
under Section 502 of ERISA with respect to its failure to comply with
Section 515 of ERISA.

(k) Notice of PBGC Demand Letter. As soon as possible and in any event within
five (5) days after the receipt by the Borrower of a demand letter from the PBGC
notifying the Borrower of a final decision finding liability and the date by
which such liability must be paid, a copy of such letter, together with a duly
executed certificate of the president or chief financial officer of the Borrower
setting forth the action the Borrower proposes to take with respect thereto.

(l) Notice of Environmental Event. Promptly and in any event within five
(5) days after the existence of any of the following conditions, a duly executed
certificate of an Authorized Officer of the Borrower specifying in detail the
nature of such condition and, if applicable, the Borrower’s proposed response
thereto:

 

  (i) receipt by the Borrower of any written communication from a Governmental
Authority or any written communication from any other Person (other than a
privileged communication from legal counsel to the Borrower, the Pledgor or the
Pledgor’s members) or other source of written information, including reports
prepared by the Borrower, that alleges or indicates that the Borrower or an
Environmental Affiliate is not in compliance in all material respects with
applicable Environmental Laws or Environmental Approvals and such alleged
noncompliance could reasonably be expected to form the basis of an Environmental
Claim against the Borrower;

 

  (ii) the Borrower obtains Knowledge that there exists any Environmental Claim
pending or threatened in writing against the Borrower or an Environmental
Affiliate;

 

  (iii)

the Borrower obtains Knowledge of any release, threatened release, emission,
discharge or disposal of any Material of Environmental Concern or obtains
Knowledge of any material non compliance with any

 

Credit Agreement

50



--------------------------------------------------------------------------------

 

Environmental Law that, in either case, could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any Environmental
Affiliate; or

 

  (iv) any Removal, Remedial or Response action is taken, or required to be
taken, by the Borrower or any other person in response to any material release,
emission, discharge or disposal of any Material of Environmental Concern in, at,
on or under a part of or about the Borrower’s properties or any property in
connection with the Project.

(m) Materials of Environmental Concern. The Borrower will maintain and make
available for inspection by the Administrative Agent, the Consultants and, if an
Event of Default has occurred and is continuing, the Lenders, and each of their
respective agents and employees, on reasonable notice during regular business
hours, accurate and complete records of all material non privileged
correspondence, investigations, studies, sampling and testing conducted, and any
and all remedial actions taken, by the Borrower or, to the best of the
Borrower’s Knowledge and to the extent obtained by the Borrower, by any
Governmental Authority or other Person in respect of Materials of Environmental
Concern that could reasonably be expected to form the basis of an Environmental
Claim on or affecting the Borrower or the Project.

(n) Deferred Approvals. Promptly after receipt thereof, copies of each Deferred
Approval obtained by the Borrower or the Lessee, together with such documents
relating thereto as the Administrative Agent may request, certified as true,
complete and correct by an Authorized Officer of the Borrower or the Lessee.

(o) Capital Improvement Disbursement Statements. Not less than ten (10) Business
Days after the last day of each month in which a disbursement from the Capital
Improvements Account is made, a disbursement statement which shall include:

 

  (i) all invoices for Designated Capital Improvement Costs with respect to
which such disbursement was made, each of which shall be certified as true,
correct and complete by the Borrower and substantiated by the Independent
Engineer;

 

  (ii)

absolute and unconditional sworn Lien waiver statements in form and substance
reasonably satisfactory to the Administrative Agent and the Independent Engineer
evidencing receipt of payment by each Construction Contractor, all
subcontractors, all contractors performing capital improvement work with respect
to the Project and all other Persons having the right to create a Lien on any
asset of the Borrower or Lessee who were paid from the proceeds of such
disbursement (other than Lien waivers from contractors whose work, on an
aggregate basis (taking into account any and all contracts or agreements
pursuant to which such contractor has performed work relating to the Project),
entitles them to aggregate payment of less than $50,000. Each such Lien waiver
statement shall be certified as true and correct and complete by the Borrower to
its

 

Credit Agreement

51



--------------------------------------------------------------------------------

 

Knowledge and the applicable contractor and shall be verified by the Independent
Engineer;

 

  (iii) Capital Improvement Status Report(s) covering such month, each of which
shall be certified as true and complete by the Borrower and substantiated by the
Independent Engineer; and

 

  (iv) a certification of a Financial Officer of the Borrower and a Financial
Officer of the Lessee confirming that such disbursement, when considered on its
own and when considered on an aggregate basis with all prior disbursements, is
in compliance with the Capital Improvement Budget (or, if such disbursement
would be in excess of the Capital Improvement Budget, such deviation from the
Capital Improvement Budget has been approved by the Independent Engineer).

(p) Operating Statements. Within forty-five (45) days after the end of each
Fiscal Quarter the Borrower shall furnish to the Administrative Agent an
Operating Statement regarding the operation and performance of the Project for
each monthly, quarterly and, in the case of the last quarterly Operating
Statement for each year, annual period substantially in the form of Exhibit L.
Such Operating Statements shall contain (i) line items corresponding to each
Operating Budget Category of the then-current Operating Budget showing in
reasonable detail by Operating Budget Category all actual expenses related to
the operation and maintenance of the Project compared to the budgeted expenses
for each such Operating Budget Category for such period, (ii) information
showing the amount of biodiesel and other Products produced by the Project
during such period and (iii) information showing (A) the amount of biodiesel
sold by the Lessee from the Project, (B) the amount, if any, of other sales of
biodiesel and the amount of all sales of glycerin sold by the Lessee from the
Project, together with an explanation of any such sale and identification of the
purchaser, and (C) the amount, if any, of other Products sold by the Lessee from
the Project, together with an explanation of any such sale and identification of
the purchaser. The Operating Statements shall be certified as complete and
correct in all material respects by an Authorized Officer of each of the
Borrower and the Lessee, subject to auditing review, who also shall certify
that, the expenses reflected therein for the year to date and for each month or
quarter therein did not exceed the provision for such period contained in the
Operating Budget then in effect by more than the Permitted Operating Budget
Deviation Levels or, if any of such certifications cannot be given, stating in
reasonable detail the necessary qualifications to such certifications.

(q) Capital Expenditure. As soon as possible and in any event within five
(5) days after the incurrence of a Capital Expenditure in excess of fifty
thousand Dollars ($50,000) by the Borrower or the Lessee using Cash Flow, a
notice to the Administrative Agent setting forth the amount and purpose of such
expenditure.

(r) Commodity Hedging Arrangements. Within fifteen (15) Business Days after the
end of each calendar month, (i) a position report describing all of the
Commodity Hedging Arrangements in effect as of the date of such report and
(ii) a

 

Credit Agreement

52



--------------------------------------------------------------------------------

 

duly authorized certificate of an Authorized Officer of the Borrower stating
that the Commodity Hedging Arrangements set forth in the report delivered
pursuant to clause (i) have been entered into in accordance with the Commodity
Risk Management Plan.

(s) Other Information. Other information reasonably requested by the
Administrative Agent or any Lender (through the Administrative Agent).

ARTICLE VIII

CERTAIN PROCEEDS

Section 8.01 Insurance and Condemnation Proceeds. (a) The Borrower may apply any
Insurance Proceeds and Condemnation Proceeds in amounts less than or equal to
one million Dollars ($1,000,000) arising from any one claim or any series of
claims relating to the same occurrence directly for the replacement or repair of
damaged assets to which such Insurance Proceeds or Condemnation Proceeds, as the
case may be, relate; provided, that the Borrower delivers to the Administrative
Agent, no fewer than three (3) Business Days in advance of any such application,
an Insurance and Condemnation Proceeds Request Certificate setting forth
proposed instructions for such application. A Financial Officer of the Borrower
shall certify that each Insurance and Condemnation Proceeds Request Certificate
is being delivered, and the applications specified therein are being directed,
in accordance with this Agreement and the other Transaction Documents, and shall
also certify that the directed applications will be used exclusively for repair
or replacement of damaged assets to which such Insurance Proceeds or
Condemnation Proceeds, as the case may be, relate.

(b) Any Insurance Proceeds and Condemnation Proceeds in amounts greater than one
million Dollars ($1,000,000) but less than or equal to five million Dollars
($5,000,000) arising from any one claim or any series of claims relating to the
same occurrence shall:

 

  (i) be applied for repair or replacement of damaged assets to which such
Insurance Proceeds or Condemnation Proceeds, as the case may be, relate in
accordance with the Borrower’s direction in an Insurance and Condemnation
Proceeds Request Certificate delivered to the Administrative Agent if, within
sixty (60) days after the occurrence of the Casualty Event or Event of Taking
giving rise to such proceeds, the Borrower delivers a Restoration or Replacement
Plan to the Administrative Agent and the Independent Engineer with respect to
such Casualty Event or Event of Taking that is based upon, and accompanied by,
each of the following:

 

  (A) a description of the nature and extent of such Casualty Event or Event of
Taking, as the case may be;

 

  (B)

a bona fide assessment (from a contractor reasonably acceptable to the
Independent Engineer) of the estimated cost and time needed to

 

Credit Agreement

53



--------------------------------------------------------------------------------

 

restore or replace the Project to substantially the same value and general
performance capability as prior to such event;

 

  (C) reasonably satisfactory evidence that such Insurance Proceeds or
Condemnation Proceeds, as the case may be, are sufficient to make the necessary
restorations or replacements;

 

  (D) a certificate of a Financial Officer of the Borrower certifying that
(1) all work contemplated to be done under the Restoration or Replacement Plan
can be done within the time periods, if any, required under any Project
Document; (2) all Governmental Approvals necessary to perform the work have been
obtained (or are reasonably expected to be obtained without undue delay); and
(3) the Project once repaired/restored will continue to perform at the levels
set forth in the then-current Operating Budget with respect to production
volume, yield and utility consumption (or other levels approved by the Required
Lenders);

 

  (E) the Casualty Event or Event of Taking, as the case may be (including the
non operation of the Project during any period of repair or restoration) has not
resulted or would not reasonably be expected to result in a default giving rise
to a termination of, or a materially adverse modification of, one or more of the
Governmental Approvals or Project Documents (or, in the case of a default giving
rise to a termination of a Project Document, an agreement replacing such Project
Document, in form and substance, and with a counterparty, reasonably
satisfactory to the Required Lenders is entered into (together with all
applicable Ancillary Documents) within forty-five (45) days thereof (or, if such
termination could not reasonably be expected to result in a Material Adverse
Effect, within sixty (60) days thereof));

 

  (F) after taking into consideration the availability of such Insurance
Proceeds or Condemnation Proceeds, as applicable, and Business Interruption
Insurance Proceeds and any additional documented voluntary equity contributions
for the purpose of covering such costs, there will be adequate amounts available
to pay all ongoing expenses including Debt Service during the period of repair
or restoration;

 

  (G) construction contractors and vendors of recognized skill, reputation and
creditworthiness and reasonably acceptable to the Administrative Agent have
executed reconstruction contracts, purchase orders or similar arrangements for
the repair, rebuilding or restoration on terms and conditions reasonably
acceptable to the Administrative Agent; and

 

Credit Agreement

54



--------------------------------------------------------------------------------

  (H) a confirmation by the Independent Engineer of its agreement with the
matters set forth in clauses (A) through (G) above and its approval of such
Restoration or Replacement Plan; or

 

  (ii) if (A) the Borrower does not deliver such Restoration or Replacement Plan
and the accompanying deliveries referred to in Section 8.01(b)(i) within such
sixty (60) day period or (B) after the completion of such Restoration or
Replacement Plan, there are excess Insurance Proceeds or Condemnation Proceeds,
as the case may be, the Borrower shall on the next succeeding Quarterly Payment
Date thereafter, transfer to the Administrative Agent, for the account of the
Lenders, an amount equal to such Insurance Proceeds or Condemnation Proceeds, as
the case may be, for mandatory prepayment of the Loans in accordance with
Section 3.08 (Mandatory Prepayments).

(c) Any Insurance Proceeds or Condemnation Proceeds in amounts greater than five
million Dollars ($5,000,000) arising from any one claim or any series of claims
relating to the same occurrence shall be applied, at the written instruction of
the Administrative Agent, to prepay the Loans or for repair or replacement of
damaged assets, as determined by the Required Lenders in their sole discretion.

Section 8.02 Extraordinary Proceeds. (a) If at any time the Borrower receives
proceeds of an asset disposal by the Borrower (other than proceeds from the sale
of Products) that will not be used for replacement in accordance with
Section 7.02(f)(i) (Covenants – Negative Covenants - Asset Dispositions), then:

 

  (i) if such proceeds are in an amount in the aggregate of less than one
hundred thousand Dollars ($100,000) (taken together with any other such proceeds
received by the Borrower during the then-current Fiscal Year), the Borrower
shall transfer such funds to the Borrower Revenue Account; and

 

  (ii) if such proceeds are in an amount equal to or greater than one hundred
thousand Dollars ($100,000) (taken together with any other such proceeds
received by the Borrower during the then-current Fiscal Year), such amounts
shall be transferred by the Borrower to the Administrative Agent for application
as a prepayment of the Loans in accordance with Section 3.08 (Mandatory
Prepayment).

(b) If at any time the Borrower receives Project Document Termination Payments,
then:

 

  (i)

if such Project Document Termination Payments are in an amount in the aggregate
of less than one hundred thousand Dollars ($100,000) (taken together with any
other Project Document Termination Payments received during the then-current
Fiscal Year), the Borrower shall transfer such

 

Credit Agreement

55



--------------------------------------------------------------------------------

 

Project Document Termination Payments to the Borrower Revenue Account; and

 

  (ii) if such Project Document Termination Payments are in an amount equal to
or greater than one hundred thousand Dollars ($100,000) (taken together with any
other Project Document Termination Proceeds received during the then-current
Fiscal Year), such amounts shall be transferred by the Borrower to the
Administrative Agent for application as a prepayment of the Loans in accordance
with Section 3.08 (Mandatory Prepayment).

ARTICLE IX

DEFAULT AND ENFORCEMENT

Section 9.01 Events of Default. Each of the following events or occurrences
described in this Section 9.01 shall constitute an Event of Default.

(a) Nonpayment. The Borrower fails to pay any amount of principal of any Loan,
any interest on any Loan or any fee or other Obligation or amount payable
hereunder or under any other Financing Document within three (3) Business Days
after the same becomes due and payable.

(b) Breach of Warranty. Any representation or warranty of any Loan Party in any
Financing Document is incorrect or misleading in any material respect when made
or; provided that (i) if such Loan Party was not aware that such representation
or warranty was incorrect or misleading at the time such representation or
warranty was made, (ii) the fact, event or circumstance resulting in such
incorrect or misleading representation or warranty is capable of being cured,
corrected or otherwise remedied, (iii) such fact, event or circumstance
resulting in such incorrect or misleading representation or warranty is cured,
corrected or otherwise remedied within thirty (30) days from the date any Loan
Party obtains, or should have obtained, Knowledge thereof, and (iv) no Material
Adverse Effect shall have occurred as a result of such representation or
warranty being incorrect or misleading, then such incorrect representation or
warranty shall not constitute an Event of Default.

(c) Non-Performance of Certain Covenants and Obligations. (i) The Borrower
defaults in the due performance and observance of any of its obligations under
Sections 7.01(d)(ii), (iii) and (iv)(A) (Covenants – Affirmative Covenants –
Capital Improvement of Project; Maintenance of Properties), Section 7.01(g)
(Covenants – Affirmative Covenants – Use of Proceeds and Cash Flow),
Section 7.01(h) (Covenants – Affirmative Covenants – Insurance), Section 7.01(q)
(Covenants – Affirmative Covenants – First Priority Ranking), Section 7.02
(Covenants – Negative Covenants), Section 7.03(f) (Covenants – Reporting
Requirements – Notice of Default or Event of Default) or Section 7.03(g)
(Covenants – Reporting Requirements – Notice of Other Events) of this Agreement,
or Section 5.02, Section 5.04 or Section 5.07 of the Security Agreement; or
(ii) the Borrower or the

 

Credit Agreement

56



--------------------------------------------------------------------------------

Pledgor defaults in the due performance and observance of any of its obligations
under Section 5.02, Section 5.04, Section 5.05 or Section 5.09 of the Pledge
Agreement.

(d) Non-Performance of Other Covenants and Obligations. (i) The Borrower or the
Pledgor defaults in the due performance and observance of any covenant or
agreement (other than covenants and agreements referred to in Section 9.01(a)
(Events of Default – Nonpayment) or Section 9.01(c) (Events of Default –
Non-Performance of Certain Covenants and Obligations) contained in any Financing
Document to which it is a party, and such default continues unremedied for a
period of thirty (30) days after the Borrower or the Pledgor, as the case may
be, obtains, or should have obtained, Knowledge thereof; or (ii) the Borrower
defaults in the due performance and observance of any covenant or agreement
contained in the Lease or a Lessee Security Document, and such default continues
unremedied for a period of thirty (30) days after the Borrower obtains, or
should have obtained, Knowledge thereof.

(e) Capital Improvement Completion. The Capital Improvement Completion Date does
not occur on or before the Commencement Date Certain; provided, that such
failure shall not constitute an Event of Default if within 60 days of such
failure, the Borrower shall terminate the Lease, obtain possession of the
Project, enter into such alternative arrangements and agreements replacing the
Lease (which arrangements and agreements as well as the counterparties thereto
shall be satisfactory to the Required Lenders (together with all applicable
Ancillary Documents), it being understood that for purposes of this
Section 9.01(e) the replacement of the initial Lessee by an Approved Lessee and
any such alternate arrangements having the same terms and conditions as the
Lease and the Management and Operating Services Agreement shall be deemed
satisfactory to the Required Lenders) and achieve the Capital Improvement
Completion Date.

(f) Cross Defaults. Any one of the following occurs with respect to a Loan
Party:

 

  (i) a default occurs in the payment when due (subject to any applicable grace
period and notice requirements), whether by acceleration or otherwise, with
respect to Indebtedness (other than the Obligations) in an amount greater than
or equal to one hundred thousand Dollars ($100,000) in the aggregate or has
resulted in or could reasonably be expected to result in a Material Adverse
Effect;

 

  (ii)

such Person fails to observe or perform (subject to any applicable grace periods
and notice requirements) any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(other than the Obligations) or the beneficiary or beneficiaries of any
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or

 

Credit Agreement

57



--------------------------------------------------------------------------------

 

to become due or to be repurchased, prepaid, defeased or redeemed (automatically
or otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness (other than the Obligations) to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded, in each case with respect to Indebtedness in an amount
greater than or equal to one hundred thousand Dollars ($100,000) in the
aggregate or has resulted in or could reasonably be expected to result in a
Material Adverse Effect; or

 

  (iii) any “Event of Default” (as defined therein) shall occur under or within
the meaning of the Lease; provided, that any such event under or within the
meaning of the Lease shall not constitute an Event of Default if within 60 days
of such event, the Borrower shall terminate the Lease, obtain possession of the
Project, enter into such alternative arrangements and agreements replacing the
Lease (which arrangements and agreements as well as the counterparties thereto
shall be satisfactory to the Required Lenders (together with all applicable
Ancillary Documents), it being understood that for purposes of this
Section 9.01(f)(iii) the replacement of the initial Lessee by an Approved Lessee
and any such alternate arrangements having the same terms and conditions as the
Lease and the Management and Operating Services Agreement shall be deemed
satisfactory to the Required Lenders) and, if such replacement does not cure any
such event which affects the operation of the Project, then cure such event.

(g) Judgments. (i) Any judgment or order that has or could reasonably be
expected to have a Material Adverse Effect is rendered against a Loan Party, or
(ii) any judgment or order is rendered against a Loan Party in an amount in
excess of two hundred fifty thousand Dollars ($250,000) in the aggregate and, in
any such case, (x) enforcement proceedings are commenced by any creditor upon
such judgment or order or (y) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment is not in effect.

(h) ERISA Events. Any one of the following occurs that has resulted in or could
reasonably be expected to result in a Material Adverse Effect: (i) Any
Termination Event occurs, (ii) any Plan incurs an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
(iii) any Loan Party or an ERISA Affiliate engages in a transaction that is
prohibited under Section 4975 of the Code or Section 406 of ERISA for which
there is no regulatory, statutory or administrative exemption, (iv) any Loan
Party or any ERISA Affiliate fails to pay when due any amount it has become
liable to pay to the PBGC, any Plan or a trust established under Title IV of
ERISA, (v) a condition exists by reason of which the PBGC would be entitled to
obtain a decree adjudicating that an ERISA Plan must be terminated or have a
trustee appointed to administer it, (vi) any Loan Party or any ERISA Affiliate
suffers a partial or complete withdrawal from a Multiemployer Plan or is in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan, (vii) a proceeding is instituted against any Loan Party
to enforce Section 515 of

 

Credit Agreement

58



--------------------------------------------------------------------------------

ERISA, (viii) the aggregate amount of the then “current liability” (as defined
in Section 412(l)(7) of the Code, as amended) of all accrued benefits under such
Plan or Plans exceeds the then-current value of the assets allocable to such
benefits by more than five hundred thousand Dollars ($500,000) at such time, or
(ix) any other event or condition occurs or exists with respect to any Plan that
would subject any Loan Party to any material tax, material penalty or other
material liability.

(i) Bankruptcy. Any Loan Party:

 

  (i) generally fails to pay, or admits in writing its inability or
unwillingness to pay, debts as they become due;

 

  (ii) applies for, consents to, or acquiesces in, the appointment of a trustee,
receiver, sequestrator or other custodian for such Person or a substantial
portion of its property, or makes a general assignment for the benefit of
creditors;

 

  (iii) in the absence of such application, consent or acquiescence, permits or
suffers to exist the appointment of a trustee, receiver, sequestrator or other
custodian for such Person or for a substantial part of its property, and such
trustee, receiver, sequestrator or other custodian is not discharged within
sixty (60) days; provided that nothing in the Financing Documents shall prohibit
or restrict any right any Senior Secured Party may have under applicable Law to
appear in any court conducting any relevant proceeding during such sixty
(60) day period to preserve, protect and defend its rights under the Financing
Documents (and such Person shall not object to any such appearance);

 

  (iv) permits or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of such Person and, if any such case or proceeding is not
commenced by such Person, such case or proceeding is consented to or acquiesced
in by such Person or results in the entry of an order for relief or remains for
sixty (60) days undismissed; provided that nothing in the Financing Documents
shall prohibit or restrict any right any Senior Secured Party may have under
applicable Law to appear in any court conducting any such case or proceeding
during such sixty (60) day period to preserve, protect and defend its rights
under the Financing Documents (and such Person shall not object to any such
appearance); or

 

  (v) takes any action authorizing, or in furtherance of, any of the foregoing.

(j) Project Document Defaults; Termination.

 

  (i)

The Borrower shall be in material breach of or otherwise in material default
under any Project Document to which it is a party, and such breach or default
has continued beyond any applicable grace period expressly

 

Credit Agreement

59



--------------------------------------------------------------------------------

 

provided for in such Project Document (or, if no such cure period is provided,
thirty (30) days).

 

  (ii) Any Project Document to which the Borrower is a party ceases to be in
full force and effect prior to its scheduled expiration, is repudiated, or its
enforceability is challenged or disaffirmed by or on behalf of the Borrower;
provided, that such occurrence shall not constitute an Event of Default with
respect to any Project Document if an agreement replacing such Project Document,
in form and substance, and with a counterparty, reasonably satisfactory to the
Required Lenders, is entered into (together with all applicable Ancillary
Documents) within forty-five (45) days thereof.

(k) Governmental Approvals. Any Loan Party fails to obtain, renew, maintain or
comply in all material respects with any Necessary Project Approval then
required to be maintained or any Necessary Project Approval then required to be
maintained is revoked, canceled, terminated, withdrawn or otherwise ceases to be
in full force and effect, or any Necessary Project Approval then required to be
maintained is adversely modified without the consent of the Required Lenders, or
a proceeding is commenced which could reasonably produce any such result.

(l) Unenforceability of Documentation. At any time after the execution and
delivery thereof:

 

  (i) any material provision of any Financing Document (including the further
assignment of the Lessee Collateral) shall cease to be in full force and effect;

 

  (ii) any Financing Document is revoked or terminated, becomes unlawful or is
declared null and void by a Governmental Authority of competent jurisdiction;

 

  (iii) any Financing Document becomes unenforceable, is repudiated or the
enforceability thereof is contested or disaffirmed by or on behalf of any party
thereto other than the Senior Secured Parties; or

 

  (iv) any Liens against any of the Collateral (including the Lessee Collateral)
cease to be a first priority, perfected security interest in favor of the
Collateral Agent, or the enforceability thereof is contested by any Loan Party
or any of the Security Documents ceases to provide the security intended to be
created thereby with the priority purported to be created thereby.

(m) Environmental Matters. (i) Any Environmental Claim has occurred with respect
to any Loan Party, the Project or any Environmental Affiliate, (ii) any release,
Threat of Release, emission, discharge or disposal of any Material of
Environmental Concern occurs, and such event would reasonably be expected to
form the basis of an Environmental Claim against any Loan Party, the Project or
any Environmental

 

Credit Agreement

60



--------------------------------------------------------------------------------

 

Affiliate, or (iii) any violation or alleged violation of any Environmental Law
or Environmental Approval occurs that could reasonably result in an
Environmental Claim against any Loan Party or the Project or, to the extent any
Loan Party may have liability, any Environmental Affiliate that, in the case of
any of Section 9.01(m)(i), (ii) or (iii), could reasonably be expected to result
in liability for any Loan Party in an amount greater than fifty thousand Dollars
($50,000) for any single claim or two hundred fifty thousand Dollars ($250,000)
for all such claims during any twelve (12) month period or could otherwise
reasonably be expected to result in a Material Adverse Effect.

(n) Loss of Collateral. Any portion of the Collateral (excluding any portion of
the Collateral that is immaterial) is damaged, seized or appropriated; provided
that such an occurrence shall not constitute an Event of Default if the Borrower
repairs, replaces, rebuilds or refurbishes such damaged, seized or appropriated
Collateral (i) in accordance with Section 8.01 (Insurance and Condemnation
Proceeds), or (ii) otherwise with the approval of the Required Lenders, in
consultation with the Independent Engineer (provided that such approval is
obtained within sixty (60) days thereof).

(o) Event of Abandonment. An Event of Abandonment occurs.

(p) Taking or Total Loss. An Event of Taking with respect to all or a material
portion of the Project or any Equity Interests in the Borrower occurs, or an
Event of Total Loss occurs.

(q) ABL EOD. At anytime following the purchase of the equity interests of the
Borrower pursuant to the Put/Call Option, an ABL Event of Default occurs.

(r) Change of Control. A Change of Control occurs.

Section 9.02 Action Upon Bankruptcy. If any Event of Default described in
Section 9.01(i) (Events of Default – Bankruptcy) occurs with respect to the
Borrower, the outstanding principal amount of the outstanding Loans and all
other Obligations shall automatically be and become immediately due and payable,
without notice, demand or further act of the Administrative Agent, the
Collateral Agent or any other Senior Secured Party.

Section 9.03 Action Upon Other Event of Default. (a) If any other Event of
Default occurs and is continuing for any reason, whether voluntary or
involuntary, the Administrative Agent may, or upon the direction of the Required
Lenders shall, by written notice to the Borrower, declare all or any portion of
the outstanding principal amount of the Loans and other Obligations to be due
and payable, whereupon the full unpaid amount of such Loans and other
Obligations that has been declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment.
During the continuance of an Event of Default, the Administrative Agent may, or
upon the direction of the Required Lenders shall, instruct the Collateral Agent
to exercise any or all remedies provided for under this Agreement or the other
Financing Documents.

 

Credit Agreement

61



--------------------------------------------------------------------------------

(b) Any declaration made pursuant to Section 9.03(a) may, should the Required
Lenders in their sole and absolute discretion so elect, be rescinded by written
notice to the Borrower at any time after the principal of the Loans has become
due and payable, but before any judgment or decree for the payment of the monies
so due, or any part thereof, has been entered; provided that no such rescission
or annulment shall extend to or affect any subsequent Event of Default or impair
any right consequent thereon.

Section 9.04 Application of Proceeds. Any moneys received by the Collateral
Agent after the occurrence and during the continuance of an Event of Default may
be held by the Collateral Agent as Collateral and/or, at the direction of the
Administrative Agent, may be applied in full or in part by the Collateral Agent
against the Obligations in the following order of priority (but without
prejudice to the right of the Collateral Agent to recover any shortfall from the
Borrower):

(a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under
ARTICLE IV (Eurodollar Rate and Tax Provisions)) payable to the Agents in their
capacities as such ratably among them in proportion to the amounts described in
this clause first;

(b) second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under
ARTICLE IV (Eurodollar Rate and Tax Provisions)) but excluding principal of and
accrued interest on the Loans payable to the Lenders, ratably among the Lenders
in proportion to the amounts described in this clause second payable to them;

(c) third, to payment of the portion of the Obligations constituting accrued and
unpaid interest (including default interest) with respect to the Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause third payable to them;

(d) fourth, to the principal amount of the Loans payable by the Borrower to the
Lenders, ratably among the Lenders in proportion to the respective amounts
described in this clause fourth held by them;

(e) fifth, to payment of the portion of the Obligations constituting ABL
Shortfall, ratably among the Lenders in proportion to the respective amounts
described in this clause fifth payable to them; and

(f) last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by Applicable Law.

Section 9.05 Event of Default Caused by Lessee. Notwithstanding anything
contained in this Agreement to the contrary, if an event which would constitute
an Event of Default under or within the meaning of this Agreement shall occur as
the direct result of any “Event of Default” under or within the meaning of the
Lease, such event shall not constitute an Event of

 

Credit Agreement

62



--------------------------------------------------------------------------------

Default if within 60 days of such event the Borrower shall terminate the Lease,
obtain possession of the Project, enter into such alternative arrangements and
agreements replacing the Lease (which arrangements and agreements as well as the
counterparties thereto shall be satisfactory to the Required Lenders (together
with all applicable Ancillary Documents), it being understood that for purposes
of this Section 9.05) the replacement of the initial Lessee by an Approved
Lessee and any such alternate arrangements having the same terms and conditions
as the Lease and the Management and Operating Services Agreement shall be deemed
satisfactory to the Required Lenders) and, if such replacement does not cure
such event, cure such event.

ARTICLE X

THE AGENTS

Section 10.01 Appointment and Authority. (a) Each Lender hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Agreement and each other Financing Document and to
exercise such powers and perform such duties as are expressly delegated to such
Agent by the terms of this Agreement or any other Financing Document, together
with such actions as are reasonably incidental thereto. The provisions of this
ARTICLE X are solely for the benefit of the Agents and the Lenders, and neither
the Borrower nor any other Person shall have rights as a third party beneficiary
of any of such provisions.

(b) Each Lender hereby appoints WestLB as its Administrative Agent under and for
purposes of each Financing Document to which it is a party. WestLB hereby
accepts this appointment and agrees to act as the Administrative Agent for the
Lenders in accordance with the terms of this Agreement. Each Lender appoints and
authorizes the Administrative Agent to act on behalf of such Lender under each
Financing Document to which it is a party and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section 10.01 or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in any Financing Document, the Administrative Agent shall not have any
duties or responsibilities except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Credit Agreement

63



--------------------------------------------------------------------------------

(c) Each Lender hereby appoints WestLB as its Collateral Agent under and for
purposes of each Financing Document to which it is a party. WestLB hereby
accepts this appointment and agrees to act as the Collateral Agent for the
Senior Secured Parties in accordance with the terms of this Agreement. Each of
the Lenders hereby irrevocably appoints and authorizes the Collateral Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Borrower, the Pledgor or
the Lessee Pledgor to the Collateral Agent in order to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 10.05
(Delegation of Duties) for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the Collateral
Agent, as the case may be, shall be entitled to the benefits of all provisions
of this ARTICLE X and ARTICLE XI (Miscellaneous Provisions) (including
Section 11.08 (Indemnification by the Borrower), as though such co-agents,
sub-agents and attorneys-in-fact were the Collateral Agent under the Financing
Documents. Notwithstanding any provision to the contrary contained elsewhere in
any Financing Document, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein or in the other
Financing Documents to which the Collateral Agent is party, nor shall the
Collateral Agent have or be deemed to have any fiduciary relationship with the
Borrower or any Senior Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Collateral Agent. Each of the
Collateral Agent and the Administrative Agent shall have the right at any time
to seek instructions from the Required Lenders or, in the case of the Collateral
Agent, the Administrative Agent as to any discretionary actions contemplated
hereby or in any other Financing Document or if this Agreement or any other
Financing Document is silent as to any matter requiring action by the Collateral
Agent and shall be fully protected in accordance with Section 10.03 (Exculpatory
Provisions) and Section 10.04 (Reliance by Agents) when acting upon such
instructions. Any action taken by the Collateral Agent or the Administrative
Agent under or in relation to this Agreement and any other Financing Document to
which it is party with requisite authority or on the basis of appropriate
instructions received from the Lenders (other otherwise as duly authorized)
shall be binding on each Lender. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 10.02 Rights as a Lender. Each Person serving as Agent hereunder or
under any other Financing Document shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent. Each such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor for or in any other advisory
capacity for and generally engage in any kind of business with the Borrower

 

Credit Agreement

64



--------------------------------------------------------------------------------

or Affiliates of the Borrower as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders or any other Agent.

Section 10.03 Exculpatory Provisions. (a) No Agent nor any of its respective
directors, officers, employees or agents shall have any duties or obligations
except those expressly set forth herein and in the other Financing Documents to
which it is party. Without limiting the generality of the foregoing, no Agent
shall:

 

  (i) be subject to any fiduciary or other implied duties, regardless of whether
a Default or Event of Default has occurred and is continuing;

 

  (ii) have any duty to take any discretionary action or exercise any
discretionary powers except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents to which it is party
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in such other Financing Documents); provided that such
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Financing Document or applicable Law; and provided further that no such
direction given to such Agent that in the sole judgment of such Agent imposes,
or purports to impose, or might reasonably be expected to impose upon such Agent
any obligation or liability not set forth in this Agreement or arising under
this Agreement or other Financing Documents to which it is party shall be
binding upon such Agent unless such Agent, in its sole discretion, accepts such
direction;

 

  (iii) except as expressly set forth herein and in the other Financing
Documents to which it is party, have any duty to disclose, or be liable for any
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity; or

 

  (iv) be required to institute any legal proceedings arising out of or in
connection with, or otherwise take steps to enforce, this Agreement or any other
Financing Document other than on the instructions of the Lenders.

(b) No Agent nor any of its respective directors, officers, employees or agents
shall be liable for any action taken or not taken by it (i) with the prior
written consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as may be necessary, or as such Agent may
reasonably believe in good faith to be necessary, under the circumstances as
provided in Section 10.01 (Appointment and Authority)), (ii) in connection with
any amendment, consent, approval or waiver which it is permitted under the
Financing Documents to enter into, agree to or grant or (iii) in the absence of
its own gross negligence or willful misconduct. Each Agent shall be deemed not
to have knowledge of any Default or Event of Default unless and

 

Credit Agreement

65



--------------------------------------------------------------------------------

until notice describing such Default or Event of Default is given to such Agent
in writing by the Borrower or a Lender.

(c) No Agent nor any of its respective directors, officers, employees or agents
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Financing Document, (ii) the contents of any certificate,
report, opinion or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein (including the use of proceeds) or the occurrence or continuance of any
Default or Event of Default, (iv) the execution, validity, enforceability,
effectiveness, genuineness or admissibility into evidence of this Agreement, any
other Financing Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien or security interest created or
purported to be created by any Security Document (or title to or rights in any
Collateral under any Security Document), or (v) the satisfaction of any
condition set forth in ARTICLE VI (Conditions Precedent) or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to any
such Agent.

(d) Each Agent may, unless and until it shall have received directions from the
Lenders, take such action or refrain from taking such action in respect of a
Default or Event of Default of which such Agent has been advised in writing by
the Lenders as it shall reasonably deem advisable in the best interests of the
Lenders (but shall not be obligated to do so).

(e) The Collateral Agent may refrain from acting in accordance with any
instructions of the Lenders to institute any legal proceedings arising out of or
in connection with this Agreement or any other Financing Document until it has
been indemnified and/or secured to its satisfaction against any and all costs,
expenses or liabilities (including legal fees and expenses) which it would or
might reasonably be expected to incur as a result.

(f) No Agent shall be required to advance or expend any funds or otherwise incur
any financial liability in the performance of its duties or the exercise of its
powers or rights hereunder or under any Financing Document to which it is party
unless it has been provided with security or indemnity reasonably satisfactory
to it against any and all liability or expense which may be incurred by it by
reason of taking or continuing to take such action.

Section 10.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not (nor shall any of its directors, officers, employees or agents) incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and reasonably believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder

 

Credit Agreement

66



--------------------------------------------------------------------------------

to the making of a Loan that by its terms must be fulfilled to the satisfaction
of a Lender, each Agent may presume that such condition is satisfactory to such
Lender unless such Agent shall have received written notice to the contrary from
such Lender prior to the making of such Loan. Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts reasonably selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. Each Agent may at any time and from time to time solicit
written instructions in the form of directions from the Required Lenders or an
order of a court of competent jurisdiction as to any action that it may be
requested or required to take, or that it may propose to take, in the
performance of any of its obligations under this Agreement or any other
Financing Document to which it is party.

Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise any and all its rights and powers hereunder or under any
other Financing Document by or through any one or more sub-agents appointed by
such Agent. Absent gross negligence or willful misconduct in selecting a sub
agent, no Agent shall be responsible for any action of, or failure to act by,
any sub agent that has been approved by the Required Lenders. Each Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this ARTICLE X shall apply to any such sub agent and to the
Related Parties of such Agent and any such sub agent, and shall apply to their
respective activities in connection with their acting as Agent.

Section 10.06 Resignation or Removal of Agent. (a) Any Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Financing Documents at any time by giving thirty (30) days’ prior notice to the
Borrower and the Lenders. Any Agent may be removed at any time by the Required
Lenders. Such resignation or removal shall take effect upon the appointment of a
successor Agent, in accordance with this Section 10.06.

(b) Upon any notice of resignation by any Agent or upon the removal of any Agent
by the Required Lenders, the Required Lenders shall, in consultation with the
Borrower (provided that no Default or Event of Default has occurred and is
continuing), appoint a successor Agent hereunder and under each other Financing
Document who shall be a commercial bank having a combined capital and surplus of
at least two hundred fifty million Dollars ($250,000,000).

(c) If no successor Agent has been appointed by the Required Lenders within
thirty (30) days after the date such notice of resignation was given by such
Agent or the Required Lenders elected to remove such Agent, any Senior Secured
Party may petition any court of competent jurisdiction for the appointment of a
successor Agent. Such court may thereupon, after such notice, if any, as it may
deem proper, appoint a successor Agent, as applicable, who shall serve as Agent
hereunder and under each other Financing Document until such time, if any, as
the Required Lenders appoint a successor Agent, as provided above.

(d) Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,

 

Credit Agreement

67



--------------------------------------------------------------------------------

privileges and duties of the retiring (or removed) Agent, and the retiring (or
removed) Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents. After the retirement or
removal of any Agent hereunder and under the other Financing Documents, the
provisions of this ARTICLE X shall continue in effect for the benefit of such
retiring (or removed) Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while such
Agent was acting as Agent.

(e) If a retiring (or removed) Agent is the Collateral Agent, such Collateral
Agent will promptly transfer any Collateral in the possession or control of such
Collateral Agent to the successor Collateral Agent and will, subject to payment
of its reasonable costs and expenses (including counsel fees and expenses),
execute and deliver such notices, instructions and assignments as may be
reasonably necessary or desirable to transfer the rights of the Collateral Agent
with respect to such Collateral property to the successor Collateral Agent.

Section 10.07 No Amendment to Duties of Agent Without Consent. No Agent shall be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Financing Document that affects its rights or duties hereunder or
thereunder unless such Agent shall have given its prior written consent, in its
capacity as Agent, thereto.

Section 10.08 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and make its Loans. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.09 No Lead Arranger or Bookrunner Duties. Anything herein to the
contrary notwithstanding, no Lead Arranger or Bookrunner shall have any powers,
duties or responsibilities under this Agreement or any of the other Financing
Documents, except in its capacity, as applicable, as an Agent or a Lender
hereunder.

Section 10.10 Collateral Agent May File Proofs of Claim. (a) In case of the
pendency of any Insolvency or Liquidation Proceeding relative to the Borrower,
the Pledgor or the Lessee Pledgor (including any event described in
Section 9.01(i) (Events of Default – Bankruptcy), the Collateral Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Collateral Agent or any other Senior Secured Party shall have made any
demand on the Borrower) shall be entitled and empowered, but shall not be
obligated, by intervention in such proceeding or otherwise:

 

  (i)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are

 

Credit Agreement

68



--------------------------------------------------------------------------------

 

owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Senior Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Senior Secured Parties and their respective agents and counsel and all
other amounts due the Senior Secured Parties under Section 3.11 (Fees),
Section 11.06 (Costs and Expenses) and Section 11.08 (Indemnification by the
Borrower)) allowed in such judicial proceeding; and

 

  (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Collateral Agent and, in the event that
the Collateral Agent consents to the making of such payments directly to the
Lenders, to pay to the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Section 3.11 (Fees), Section 11.06 (Costs and Expenses) and
Section 11.08 (Indemnification by the Borrower).

(c) Nothing contained herein shall be deemed to authorize the Collateral Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Collateral Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 10.11 Collateral Matters. (a) The Lenders irrevocably authorize the
Collateral Agent to release any Lien on any property granted to or held by the
Collateral Agent under any Financing Document for the benefit of the Senior
Secured Parties (i) upon the occurrence of the Discharge Date, (ii) if approved,
authorized or ratified in writing in accordance with Section 11.01 (Amendments,
Etc.) or (iii) as permitted pursuant to the terms of the Financing Documents
(including as contemplated by Section 7.02(f) (Covenants – Negative Covenants –
Asset Dispositions)).

(b) Upon request by the Collateral Agent at any time and from time to time, the
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property pursuant to this
Section 10.11. In each case as specified in this Section 10.11, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the Borrower, the
Pledgor or the Lessee Pledgor, as the case may be, such documents as such Person
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents in
accordance with the terms of the Financing Documents and this Section 10.11.

(c) Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder or under any of the
other

 

Credit Agreement

69



--------------------------------------------------------------------------------

Financing Documents to which it is party, the Collateral Agent shall have no
duty as to any Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not the Collateral Agent is deemed to have knowledge
of such matters, or as to taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral (including
the filing of UCC continuation statements). The Collateral Agent shall be deemed
to have exercised appropriate and due care in the custody and preservation of
any Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which other collateral agents accord similar
property.

Section 10.12 Copies. Each Agent shall give prompt notice to each Lender of each
material notice or request required or permitted to be given to such Agent by
the Borrower pursuant to the terms of this Agreement or any other Financing
Document and copies of all other communications received by such Agent from the
Borrower for distribution to the Lenders by such Agent in accordance with the
terms of this Agreement or any other Financing Document.

Section 10.13 No Liability for Clean-up of Hazardous Materials. If the
Collateral Agent is required to acquire title to an asset for any reason, or
take any managerial action of any kind in regard thereto, in order to carry out
any duty or obligation for the benefit of another, which in the Collateral
Agent’s sole discretion may cause the Collateral Agent to be considered an
“owner or operator” under any Environmental Laws or otherwise cause the
Collateral Agent to incur, or be exposed to, any Environmental Liabilities or
any liability under any other federal, state or local law, the Collateral Agent
reserves the right, instead of taking such action, either to resign as
Collateral Agent or to arrange for the transfer of the title or control of the
asset to a court appointed receiver. The Collateral Agent will not be liable to
any Person for any Environmental Liabilities or any environmental claims or
contribution actions under any federal, state or local law, rule or regulation
by reason of the Collateral Agent’s action and conduct as authorized, empowered
or directed hereunder or relating to any kind of discharge or release or
threatened discharge or release of any Hazardous Materials into the environment.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Financing Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or, if expressly contemplated hereby,
the Administrative Agent) and, in the case of an amendment, the Borrower and in
each such case acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.03(a) (Action Upon Other Event of

 

Credit Agreement

70



--------------------------------------------------------------------------------

Default) without the prior written consent of such Lender (other than any
Non-Voting Lender or extend or increase the Aggregate Loan Commitment);

(b) postpone any date scheduled for any payment of principal or interest under
Section 3.01 (Repayment of Loans) or Section 3.02 (Interest Payment Dates), or
any date fixed by the Administrative Agent for the payment of fees or other
amounts due to the Lenders (or any of them) hereunder or under any other
Financing Document without the prior written consent of each Lender affected
thereby (other than any Non-Voting Lender);

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any Fees or other amounts (including any mandatory prepayments under
Section 3.08 (Mandatory Prepayment)) payable hereunder or under any other
Financing Document to any Lender without the prior written consent of each
Lender directly affected thereby (other than any Non-Voting Lender); provided
that only the prior written consent of the Required Lenders shall be necessary
to amend the definition of Default Rate or to waive any obligation of the
Borrower to pay interest at the Default Rate;

(d) change the order of application of any prepayment of Loans from the
application thereof set forth in the applicable provisions of Section 3.07
(Optional Prepayment) or Section 3.08 (Mandatory Prepayment) in any manner
without the prior written consent of each Lender affected thereby (other than
any Non-Voting Lender);

(e) change any provision of this Section 11.01, the definition of Required
Lenders or any other provision of any Financing Document specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
under any Financing Document (including any such provision specifying the number
or percentage of Lenders required to waive any Event of Default or forbear from
taking any action or pursuing any remedy with respect to any Event of Default),
or make any determination or grant any consent under any Financing Document,
without the prior written consent of each Lender (other than any Non-Voting
Lender); or

(f) release (i) any Loan Party from all or substantially all of its obligations
under any Financing Document or (ii) all or substantially all of the Collateral
in any transaction or series of related transactions, without the prior written
consent of each Lender (other than any Non-Voting Lender); and provided further
that (i) no amendment, waiver or consent shall, unless in writing and signed by
an Agent in addition to the Lenders required above, affect the rights or duties
of, or any fees or other amounts payable to, such Agent under this Agreement or
any other Financing Document; and (ii) Section 11.03(h) (Assignments) may not be
amended, waived or otherwise modified without the prior written consent of each
Granting Lender all or any part of whose Loan is being funded by an SPV at the
time of such amendment, waiver or other modification.

 

Credit Agreement

71



--------------------------------------------------------------------------------

Notwithstanding the other provisions of this Section 11.01, the Borrower, the
Collateral Agent and the Administrative Agent may (but shall have no obligation
to) amend or supplement the Financing Documents without the consent of any
Lender solely: (i) to cure any ambiguity, defect or inconsistency; (ii) to make
any change that would provide any additional rights or benefits to the Lenders
or (iii) to make, complete or confirm any grant of Collateral permitted or
required by this Agreement or any of the Security Documents or any release of
any Collateral that is otherwise permitted under the terms of this Agreement and
the Security Documents.

Section 11.02 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(b) SUBMISSION TO JURISDICTION. BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. BORROWER AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY SENIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.02(b). BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Credit Agreement

72



--------------------------------------------------------------------------------

(d) Appointment of Process Agent and Service of Process. The Borrower hereby
irrevocably appoints CT Corporation, with an office on the date hereof at 111
Eighth Avenue, New York, New York 10011, as its agent to receive on behalf of
itself services of copies of the summons and complaint and any other process
that may be served in any such action or proceeding in the State of New York. If
for any reason the Process Agent shall cease to act as such for any Person, such
Person hereby agrees to designate a new agent in New York City on the terms and
for the purposes of this Section 11.02 reasonably satisfactory to the
Administrative Agent. Such service may be made by mailing or delivering a copy
of such process to such Person in care of the Process Agent at the Process
Agent’s above address, and the Borrower hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, the Borrower also irrevocably consents to the
service of any and all process in any such action or proceeding by the air
mailing of copies of such process to such Person at its then effective notice
addresses pursuant to Section 11.11 (Notices and Other Communications). Nothing
in this Agreement shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Financing
Document in the courts of any jurisdiction.

(e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waivers set forth in this
Section 11.02(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.02.

 

Credit Agreement

73



--------------------------------------------------------------------------------

Section 11.03 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Agent and Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with Section 11.03(b), (ii) by way of
participation in accordance with Section 11.03(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 11.03(f), or (iv) to an SPV in accordance with the provisions of
Section 11.03(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, express or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in this Section 11.03 and, to the extent expressly contemplated
hereby, the Related Parties of each Agent and Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time after the date hereof assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the Commitment (which
for this purpose includes the Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Lender Assignment Agreement with respect to such assignment
is delivered to the Administrative Agent or, if “Trade Date” is specified in the
Lender Assignment Agreement, as of the Trade Date, shall not be less than three
million Dollars ($3,000,000) and in integral multiples of one million Dollars
($1,000,000) in excess thereof, unless the Administrative Agent otherwise
consents in writing; (ii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned;
(iii) the parties to each assignment (other than Borrower) shall execute and
deliver to the Administrative Agent a Lender Assignment Agreement, together with
a processing and recordation fee of two thousand five hundred Dollars ($2,500);
provided that (A) no such fee shall be payable in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender
and (B) in the case of contemporaneous assignments by a Lender to one or more
Approved Funds managed by the same investment advisor (which Approved Funds are
not then Lenders hereunder), only a single such two thousand five hundred Dollar
($2,500) fee shall be payable for all such contemporaneous assignments and
(iv) the Eligible Assignee, if it is not a Lender prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.03(c), on and after the effective date specified in each Lender
Assignment Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Lender Assignment
Agreement, have the rights and obligations of a Lender under this

 

Credit Agreement

74



--------------------------------------------------------------------------------

Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of a Lender Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 4.01 (Eurodollar Rate Lending
Unlawful), Section 4.03 (Increased Eurodollar Loan Costs), Section 4.05 (Funding
Losses), Section 11.06 (Costs and Expenses) and Section 11.08 (Indemnification
by the Borrower) with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.03(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.03(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s office a copy of each
Lender Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or other substantive change to
the Financing Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or any Agent, sell participations to any Person (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 (Amendments, Etc.) that directly affects such Participant. Subject
to Section 11.03(e), the Borrower agrees that each Participant shall be entitled
to the benefits of Section 4.01 (Eurodollar Rate Lending Unlawful), Section 4.03
(Increased Eurodollar Loan Costs) and Section 4.05 (Funding

 

Credit Agreement

75



--------------------------------------------------------------------------------

Losses), to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.03(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.14 (Right of
Setoff) as though it were a Lender; provided such Participant agrees to be
subject to Section 3.13 (Sharing of Payments) as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 4.01 (Eurodollar Rate Lending Unlawful) or Section 4.03 (Increased
Eurodollar Loan Costs) than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such participant is made with the prior written
consent of the Borrower.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPV”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPV to fund any Loan, and (ii) if an SPV elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 3.13 (Sharing of Payments). Each party hereto hereby
agrees that (A) neither the grant to any SPV nor the exercise by any SPV of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including their obligations
under Section 4.03 (Increased Eurodollar Loan Costs), (B) no SPV shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (C) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Financing Document, remain the lender of record hereunder. The

 

Credit Agreement

76



--------------------------------------------------------------------------------

making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one (1) year and one (1) day after the payment in full
of all outstanding commercial paper or other senior debt of any SPV, it will not
institute against, or join any other Person in instituting against, such SPV in
any Insolvency or Liquidation Proceeding under the laws of the United States or
any State thereof. Notwithstanding anything to the contrary contained herein,
any SPV may (1) with notice to, but without prior consent of the Administrative
Agent and without paying any processing fee therefor, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (2) disclose on a confidential basis any non public information relating to
its funding of any Loan to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPV.

Section 11.04 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto and thereto, and each of their successors and permitted assigns
under this Agreement or any other Financing Document, any benefit or any legal
or equitable right or remedy under this Agreement.

Section 11.05 Consultants. (a) The Required Lenders acting jointly or the
Administrative Agent may, in consultation with the Borrower (provided that no
Default or Event of Default has occurred and is continuing), appoint any
Consultant for the purposes specified herein. If any of the Consultants is
removed or resigns and thereby ceases to act for purposes of this Agreement and
the other Financing Documents, the Required Lenders acting jointly or the
Administrative Agent, as the case may be, shall, in consultation with the
Borrower (provided that no Default or Event of Default has occurred and is
continuing), designate a Consultant in replacement. If no Default or Event of
Default has occurred and is continuing, (i) the annual fees and expenses of any
Financial Advisor appointed pursuant to this Section 11.05 after the Closing
Date shall not exceed one hundred and fifty thousand Dollars ($150,000) and
(ii) the fees and expenses of any such Financial Advisor in any month shall not
exceed twelve thousand five hundred Dollars ($12,500) (the “Monthly Cap”) plus
any un-used portion of the Monthly Cap in respect of any prior month.

(b) The Borrower shall reimburse each Consultant appointed hereunder for the
reasonable fees and documented expenses of such Consultant retained on behalf of
the Lenders pursuant to this Section 11.05.

(c) In all cases in which this Agreement provides for any Consultant to “agree,”
“approve,” “certify” or “confirm” any report or other document or any fact or
circumstance, such Consultant may make the determinations and evaluations
required in connection therewith based upon information provided by the Borrower
or other sources reasonably believed by such Consultant to be knowledgeable and
responsible, without independently verifying such information; provided that,
notwithstanding the foregoing, such Consultant shall engage in such independent
investigations or findings as it may from time to time deem necessary in its
reasonable discretion to support the determinations and evaluations required of
it.

 

Credit Agreement

77



--------------------------------------------------------------------------------

Section 11.06 Costs and Expenses. The Borrower shall pay (a) all Closing Costs
pursuant to Section 6.01(l); (b) all reasonable out-of-pocket expenses incurred
by the Lenders and the Agents (including all reasonable fees, costs and expenses
of counsel for any Agent), in connection with any amendments, modifications or
waivers of the provisions of this Agreement and the other Financing Documents;
(c) all reasonable out-of-pocket expenses incurred by the Agents (including all
reasonable fees, costs and expenses of counsel for any Agent), in connection
with the administration of this Agreement and the other Financing Documents; and
(d) all out-of-pocket expenses incurred by the Agents or any Lender (including
all fees, costs and expenses of counsel for any Senior Secured Party), in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Financing Documents, including its rights under
this Section 11.06, including in connection with any workout, restructuring or
negotiations in respect of the Obligations; provided that payments made pursuant
to subsection (a) above and, to the extent incurred prior to the Closing Date,
pursuant to subsection (b) above, shall be subject to an aggregate maximum
amount of three hundred thousand Dollars $300,000 in respect of costs paid
pursuant to this Agreement together with the costs paid pursuant to the ABL
Agreement and the transactions contemplated hereby and thereby.

Section 11.07 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 11.08 Indemnification by the Borrower. (a) In addition to the indemnity
by the Borrower set forth in Section 11.11(f) (Notices and Other Communications)
and except for Taxes (which are addressed in Section 4.07 (Taxes)), the Borrower
hereby agrees to indemnify each Agent (and any sub agent thereof), each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including all
reasonable fees, costs and expenses of counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of:

 

  (i) the execution or delivery of this Agreement, any other Transaction
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby;

 

  (ii) any Loan or the use or proposed use of the proceeds therefrom;

 

  (iii)

any actual or alleged presence, release or threatened release of Materials of
Environmental Concern on or from the Project or any property owned,

 

Credit Agreement

78



--------------------------------------------------------------------------------

 

leased or operated by the Borrower, or any liability pursuant to an
Environmental Law related in any way to the Project, the Site or the Borrower;

 

  (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of the
Borrower’s members, managers, or creditors, and regardless of whether any
Indemnitee is a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Financing Documents is
consummated, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
and/or

 

  (v) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by the Lenders or the Agents without
the Knowledge of the Borrower;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and Non-Appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(b) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 11.08(a) to be paid by it to any Agent (or any sub
agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to such Agent (or any such sub agent), or such Related
Party, as the case may be, such Lender’s ratable share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any sub agent thereof) in its capacity as
such, or against any Related Party of any of the foregoing acting for such Agent
(or any sub agent thereof) in connection with such capacity. The obligations of
the Lenders to make payments pursuant to this Section 11.08(b) are several and
not joint and shall survive the payment in full of the Obligations and the
termination of this Agreement. The failure of any Lender to make payments on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to do so.

(c) To the extent that the Borrower or the Lessee for any reason fails to
indefeasibly pay any amount required under Section 5.06(a) of the Accounts
Agreement and the Collateral Agent pays such amount, each Lender severally
agrees to pay to the Collateral Agent such Lender’s ratable share (determined as
of the time that the applicable payment is sought) of such amount. The
obligations of the Lenders

 

Credit Agreement

79



--------------------------------------------------------------------------------

to make payments pursuant to this Section 11.08(c) are several and not joint and
shall survive the payment in full of the Obligations and the termination of this
Agreement. The failure of any Lender to make payments on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to do so.

(d) Except as otherwise provided in ARTICLE VI (Conditions Precedent), all
amounts due under this Section 11.08 shall be payable not later than ten
(10) Business Days after demand therefor.

Section 11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by any Agent or any Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 11.10 No Waiver; Cumulative Remedies. No failure by any Senior Secured
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Financing Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Section 11.11 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 11.11(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

  (i) if to any party hereto other than a Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.11(a); and

 

  (ii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

 

Credit Agreement

80



--------------------------------------------------------------------------------

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.11(d) shall be effective as provided in Section 11.11(d).

(c) Notices and other communications to the Lenders or any Agent hereunder may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, and in the case of notices to the Collateral Agent, by the
Collateral Agent as well; provided that the foregoing shall not apply to notices
to any Lender pursuant to ARTICLE II (Commitments; Other Credit Agreements) if
such Lender has so notified the Administrative Agent. Each of the Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(d) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Section 11.11(d)(i) of notification that such notice or communication is
available and identifying the website address therefor.

(e) The Borrower and the Agents may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and each Agent.

(f) The Agents and the Lenders shall be entitled to rely and act upon any
written notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices

 

Credit Agreement

81



--------------------------------------------------------------------------------

to and other telephonic communications with any Agent may be recorded by such
Agent, and each of the parties hereto hereby consents to such recording.

(g) So long as WestLB is the Administrative Agent, the Borrower and hereby
agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Financing Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to the Funding, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default or (iv) is required to
be delivered to satisfy any condition precedent to Funding (all such non
excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
ny_agencyservices@westlb.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in the Financing Documents but only to the extent requested by the
Administrative Agent.

(h) So long as WestLB is the Administrative Agent, the Borrower and further
agrees that the Administrative Agent may make the Communications available to
the Lenders by posting the Communications on http://www.intralinks.com (or any
replacement or successor thereto) or a substantially similar electronic
transmission systems (the “Platform”).

(i) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENTS DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO

 

Credit Agreement

82



--------------------------------------------------------------------------------

HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(j) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth in Schedule 11.11(a)
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Financing Documents. Each Lender agrees that notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Financing Documents. Each
Lender agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.

(k) Notwithstanding clauses (g) to (j) above, nothing herein shall prejudice the
right of any Agent or Lender to give any notice or other communication pursuant
to any Financing Document in any other manner specified in such Financing
Document.

Section 11.12 Patriot Act Notice. Each Senior Secured Party (for itself and not
on behalf of any other) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Senior
Secured Party, to identify the Borrower in accordance with the Patriot Act.

Section 11.13 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to any Agent or Lender, or any Agent or Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency or Liquidation Proceeding or
otherwise, then (a) to the extent of such recovery, the Obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to each Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by such Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
Section 11.13(b) shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 11.14 Right of Setoff. Each Lender and each of its respective Affiliates
is hereby authorized at any time and from time to time during the continuance of
an Event of Default, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other

 

Credit Agreement

83



--------------------------------------------------------------------------------

Financing Document to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Financing Document
and although such obligations of the Borrower may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section 11.14 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 11.15 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 11.16 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 11.06 (Costs and Expenses) and Section 11.08 (Indemnification
by the Borrower) shall survive any termination of this Agreement. In addition,
each representation and warranty made hereunder and in any other Financing
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Agent and each Lender, regardless of any investigation made by any Agent or
any Lender or on their behalf, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder or under any other Financing
Document shall remain unpaid or unsatisfied.

Section 11.17 Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its Affiliates’ respective partners, directors, officers, employees, agents,
advisors (including legal counsel and financial advisors) and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it; (c) to the extent
required by applicable Law or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement; (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder (including any actual or
prospective purchaser of Collateral); (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.17, to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement,
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower or (iii) any Person (and any of its officers, directors, employees,
agents or advisors) that may enter into or support, directly or indirectly, or

 

Credit Agreement

84



--------------------------------------------------------------------------------

that may be considering entering into or supporting, directly or indirectly,
either (A) contractual arrangements with such Agent or Lender, or any Affiliates
thereof, pursuant to which all or any portion of the risks, rights, benefits or
obligations under or with respect to any Loan or Financing Document is
transferred to such Person or (B) an actual or proposed securitization or
collateralization of, or similar transaction relating to, all or a part of any
amounts payable to or for the benefit of any Lender under any Financing Document
(including any rating agency); (g) with the consent of the Borrower: (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 11.17 or (ii) becomes available to any Agent, any
Lender or any of their respective Affiliates on a non confidential basis from a
source other than the Borrower; (i) to any state, federal or foreign authority
or examiner (including the National Association of Insurance Commissioners or
any other similar organization) regulating any Lender; or (j) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Borrower received by it from such Lender). In
addition, any Agent and the Lenders may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Financing Documents, the Commitments, and the Funding. For the
purposes of this Section 11.17, “Information” means written information that the
Borrower furnishes to any Agent or Lender after the date hereof (and designated
at the time of delivery thereof in writing as confidential) pursuant to or in
connection with any Financing Document, relating to the assets and business of
the Borrower, but does not include any such information that (i) is or becomes
generally available to the public other than as a result of a breach by such
Agent or Lender of its obligations hereunder, (ii) is or becomes available to
such Agent or Lender from a source other than the Borrower that is not, to the
knowledge of such Agent or Lender, acting in violation of a confidentiality
obligation with the Borrower or (iii) is independently compiled by any Agent or
Lender, as evidenced by their records, without the use of the Information. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.17 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 11.18 Waiver of Consequential Damages, Etc. Except as otherwise provided
in Section 11.08 (Indemnification by the Borrower) for the benefit of any
Indemnitee, to the fullest extent permitted by applicable Law, the Borrower
shall not assert, and the Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

[Remainder of page intentionally blank. Next page is signature page.]

 

Credit Agreement

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their respective officers as of the day and
year first above written.

 

SENECA LANDLORD, LLC

as Borrower

By:   /s/ Eric Hakmiller   Name:   Eric Hakmiller   Title:   Co-President

WESTLB AG, NEW YORK BRANCH,

as Lead Arranger and Sole Bookrunner

By:   /s/ Keith Min   Name:   Keith Min   Title:   Managing Director By:   /s/
Christopher Nunn   Name:   Christopher Nunn   Title:   Director

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent

By:   /s/ Keith Min   Name:   Keith Min   Title:   Managing Director By:   /s/
Christopher Nunn   Name:   Christopher Nunn   Title:   Director

WESTLB AG, NEW YORK BRANCH,

as Collateral Agent

By:   /s/ Keith Min   Name:   Keith Min   Title:   Managing Director By:   /s/
Christopher Nunn   Name:   Christopher Nunn   Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH,

as Lender

By:   /s/ Keith Min   Name:   Keith Min   Title:   Managing Director By:   /s/
Christopher Nunn   Name:   Christopher Nunn   Title:   Director

WESTLB AG, NEW YORK BRANCH,

as DIP Lender

By:   /s/ Keith Min   Name:   Keith Min   Title:   Managing Director By:   /s/
Christopher Nunn   Name:   Christopher Nunn   Title:   Director

 

Credit Agreement